| 1 Annual Report Municipal Bond Market Overview For the 12 months ended February 29, 2012, the municipal bond market posted healthy gains as measured by the +12.42% return of the Barclays Capital (BC) Municipal Bond Index, which tracks investment-grade securities. 1 Over the reporting period municipal bonds generally outperformed Treasuries, which returned +9.60% according to the BC U.S. Treasury Index, which tracks various U.S. Treasury securities. 1 During the reporting period, domestic and global events affected the municipal bond market. Domestically, the Federal Reserve Boards (Feds) commitment to maintain an accommodative monetary policy stance with historically low interest rates supported the municipal market. The market was further supported by an extended period of low supply, thus reducing the availability of bonds to meet investor demand. In Europe, several countries struggled with financial challenges that resulted in a flight to quality benefiting the U.S. Treasury market, as well as the municipal bond market. From a credit perspective, on August 2, 2011, the U.S. raised its debt ceiling and avoided defaulting on its debt obligations. Independent credit rating agency Standard & Poors (S&P) lowered the countrys long-term Treasury bond rating to AA+ from AAA, citing political risks and a rising debt burden. 2 All municipal bonds backed by the U.S. government or government-sponsored enterprises (GSEs) were also downgraded along with the countrys rating and those of GSEs. S&Ps downgrade of U.S. Treasury securities led to the review of more than 11,000 municipal credits supported by federal programs and agency escrows. Primarily, prerefunded municipal bonds and housing bonds tied to federal subsidy programs were affected by the downgrade, although they generally still carried high-grade ratings. Furthermore, on July 19, 2011, independent credit rating agency Moodys Investors Service placed five Aaa-rated states on its watch list for potential rating cuts partly based on their dependency on federal funding. After the debt ceiling was raised, Moodys reconfirmed the Aaa rating to states and public finance issuers previously identified as directly or indirectly linked to the U.S. government. 2 The same credits are currently assigned a negative outlook based on the identification of certain shared characteristics. 1. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 2. These do not indicate ratings of the Funds. 4 | Annual Report Congress enacted the Budget Control Act of 2011 with the potential to reduce the federal deficit by approximately $2 trillion by 2021. While the plan of action is unknown, one can expect reduced federal funding, which would impact state and local programs dependent on federal subsidies. State and local officials may need to reevaluate current budget forecasts and the potential effects. Despite facing fiscal restraints and broad budget cuts to achieve balance, many states continued to show mild growth in revenues, and the actual default rate for municipal bonds was very low. At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. The foregoing information reflects our analysis and opinions as of February 29, 2012, the end of the reporting period. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. Annual Report | 5 Investment Strategy and Managers Discussion Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within each Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, each Funds portfolio remains diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to under-performance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion Based on the combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve, we favored the use of longer term bonds. Consistent with our strategy, we sought to purchase bonds from 15 to 30 years in maturity with good call features for the long-term funds, 10 to 15 years for the intermediate-term fund, and five years or less for the limited-term fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. We invite you to read your Fund report for more detailed performance and portfolio information. Thank you for your participation in Franklin Tax-Free Trust. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 29, 2012, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Annual Report Franklin Double Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Double Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and state personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 The Fund focuses on municipal securities issued by U.S. territories such as Puerto Rico, Guam and the U.S. Virgin Islands, and currently invests primarily in Puerto Rican municipal securities. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $11.12 on February 28, 2011, to $12.31 on February 29, 2012. The Funds 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 78. Annual Report | 7 Portfolio Breakdown Fra n kli n Do u ble Tax-Free I n come F un d 2/29/12 % of Total Long-Term Investments* Utilities % General Obligation % Tax-Supported % Transportation % Other Revenue % Subject to Government Appropriations % Refunded % Housing % Higher Education % Hospital & Health Care % *Does not include short-term investments and other net assets. Class A shares paid dividends totaling 53.26 cents per share for the same period. 2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.05%, based on an annualization of the current 4.34 cent per share dividend and the maximum offering price of $12.86 on February 29, 2012. An investor in the 2012 maximum federal income tax bracket of 35.00% would need to earn a distribution rate of 6.23% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Please read the discussion on page 6 for details. Franklin Double Tax-Free Income Fund is the 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 8 | Annual Report first mutual fund to offer both state and federal income tax exemptions in all 50 states. We do this by focusing on investments in U.S. territories such as Puerto Rico, the U.S. Virgin Islands and Guam. This can be particularly appealing to residents of states such as Illinois, Iowa and Wisconsin, where income from their own municipal securities may be fully taxable. The Fund was well diversified with 120 different positions across 10 different sectors as of February 29, 2012. Issuers represented in the portfolio included Puerto Rico (74.6% of the Funds total long-term investments), Guam (14.9%) and the U.S. Virgin Islands (10.5%). Many municipal bond funds purchase U.S. territory paper, mainly Puerto Ricos, as an alternative for their specialty state funds when the supply within a particular state is running low. This strong demand for territory paper can help to keep bond values high relative to other states. Puerto Ricos municipal bond market is widely traded because of its dual tax-exemption advantages. Thank you for your continued participation in Franklin Double Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 29, 2012, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 9 Performance Summary as of 2/29/12 Franklin Double Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FPRTX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Class C (Symbol: FPRIX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Advisor Class (Symbol: FDBZX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ 10 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 11 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 12 | Annual Report Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. Since the Fund may concentrate its investments in a single U.S. territory, it may be subject to greater risk of adverse economic and regulatory changes in that territory than a geographically diversified fund. The Fund is classified as a nondiversified Fund because it may invest a greater portion of its assets in the municipal securities of one issuer than a diversified fund. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/29/12. 5. Taxable equivalent distribution rate and yield assume the 2012 maximum federal income tax rate of 35.00%. 6. The 30-day standardized yield for the month ended 2/29/12 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/15/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/15/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/15/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/15/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +28.93% and +10.17%. 9. Source: © 2012 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 13 Your Funds Expenses Franklin Double Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1 Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 14 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/11 Value 2/29/12 Period* 9/1/112/29/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.67%; C: 1.23%; and Advisor: 0.57%), multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. Annual Report | 15 Franklin Federal Intermediate-Term Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Federal Intermediate-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time in which the debt must be repaid) of three to 10 years. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. *Standard & Poors (S&P) is the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers creditworthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. We are pleased to bring you Franklin Federal Intermediate-Term Tax-Free Income Funds annual report for the fiscal year ended February 29, 2012. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $11.43 on February 28, 2011, to $12.39 on February 29, 2012. The Funds 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 85. 16 | Annual Report Dividend Distributions* Fra n kli n Federal I n termediate-Term Tax-Free I n come F un d Dividend per Share Month Class A Class C Advisor Class March 2011 3.23 ce n ts 2.72 ce n ts 3.32 ce n ts April 2011 3.23 ce n ts 2.72 ce n ts 3.32 ce n ts May 2011 3.23 ce n ts 2.72 ce n ts 3.32 ce n ts J un e 2011 3.38 ce n ts 2.87 ce n ts 3.47 ce n ts J u ly 2011 3.38 ce n ts 2.87 ce n ts 3.47 ce n ts A u g u st 2011 3.38 ce n ts 2.87 ce n ts 3.47 ce n ts September 2011 3.28 ce n ts 2.73 ce n ts 3.38 ce n ts October 2011 3.28 ce n ts 2.73 ce n ts 3.38 ce n ts November 2011 3.28 ce n ts 2.73 ce n ts 3.38 ce n ts December 2011 ** 4.13 ce n ts 3.38 ce n ts 4.27 ce n ts Ja nu ary 2012 2.13 ce n ts 1.74 ce n ts 2.19 ce n ts Febr u ary 2012 3.13 ce n ts 2.56 ce n ts 3.23 ce n ts *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. **The December per-share dividend distribution consisted of payments on 12/20/11 and 12/30/11 for each class as follows: Class A, 3.13 cents and 1.00 cent; Class C, 2.56 cents and 0.82 cents; and Advisor Class, 3.23 cents and 1.04 cents. Class A shares paid dividends totaling 39.10 cents per share for the same period. 2 The Performance Summary beginning on page 19 shows that at the end of this reporting period the Funds Class A shares distribution rate was 2.82%, based on an annualization of the current 2.98 cent per share dividend and the maximum offering price of $12.68 on February 29, 2012. An investor in the 2012 maximum federal income tax bracket of 35.00% would need to earn a distribution rate of 4.34% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. The reduction in dividend distributions from the start to the end of the period under review reflected generally declining interest rates. Additionally, investor demand was strong for municipal bonds in an environment of limited tax-exempt supply. These factors resulted in reduced income for the portfolio and caused dividends to decline overall. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Annual Report | 17 18 | Annual Report Performance Summary as of 2/29/12 Franklin Federal Intermediate-Term Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FKITX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Class C (Symbol: FCITX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Advisor Class (Symbol: FITZX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Annual Report | 19 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year Inception (7/1/03) C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 20 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 21 Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/29/12. 5. Taxable equivalent distribution rate and yield assume the 2012 maximum federal income tax rate of 35.00%. 6. The 30-day standardized yield for the month ended 2/29/12 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 12/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +32.10% and +8.96%. 9. Source: © 2012 Morningstar. The BC Municipal Bond Index: 10-Year Component is the 10-year (8-12) component of the Municipal Bond Index, which is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 22 | Annual Report Your Funds Expenses Franklin Federal Intermediate-Term Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 23 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges . Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/11 Value 2/29/12 Period* 9/1/112/29/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.66%; C: 1.21%; and Advisor: 0.56%), multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. 24 | Annual Report Franklin Federal Limited-Term Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Federal Limited-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time in which the debt must be repaid) of five years or less. *Standard & Poors (S&P) is the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers creditworthiness, with short-term ratings typically ranging from SP-1 and MIG 1 (highest) to SP-3 and SG (lowest) and long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. We are pleased to bring you Franklin Federal Limited-Term Tax-Free Income Funds annual report for the fiscal year ended February 29, 2012. 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 102. Annual Report | 25 Dividend Distributions* Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Fra n kli n Federal Limited-Term Tax-Free I n come F un d Dividend per Share Month Class A Advisor Class March 2011 1.62 ce n ts 1.70 ce n ts April 2011 1.62 ce n ts 1.70 ce n ts May 2011 1.62 ce n ts 1.70 ce n ts J un e 2011 1.62 ce n ts 1.74 ce n ts J u ly 2011 1.62 ce n ts 1.74 ce n ts A u g u st 2011 1.62 ce n ts 1.74 ce n ts September 2011 1.62 ce n ts 1.77 ce n ts October 2011 1.62 ce n ts 1.77 ce n ts November 2011 1.62 ce n ts 1.77 ce n ts December 2011 ** 2.14 ce n ts 2.31 ce n ts Ja nu ary 2012 1.10 ce n ts 1.19 ce n ts Febr u ary 2012 1.62 ce n ts 1.75 ce n ts *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. **The December per-share dividend distribution consisted of payments on 12/20/11 and 12/30/11 for each class as follows: Class A, 1.62 cents and 0.52 cents; and Advisor Class, 1.75 cents and 0.56 cents. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $10.29 on February 28, 2011, to $10.60 on February 29, 2012. The Funds Class A shares paid dividends totaling 19.51 cents per share for the same period. 2 The Performance Summary beginning on page 28 shows that at the end of this reporting period the Funds Class A shares distribution rate was 1.79%, based on an annualization of the current 1.62 cent per share dividend and the maximum offering price of $10.84 on February 29, 2012. An investor in the 2012 maximum federal income tax bracket of 35.00% would need to earn a distribution rate of 2.75% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Advisor shares performance, please see the Performance Summary. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 26 | Annual Report Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Please read the discussion on page 6 for details. Consistent with our investment strategy, we invested in bonds we believed could provide the most relative value from an income perspective. Seeking a dollar-weighted average portfolio maturity of five years or less, we concentrated in the one- to five-year range in an effort to insulate investors against bond market volatility. As a result of our strategy, we believe the Fund was positioned to capture changes in short-term interest rates, preserve capital and produce tax-free income. Thank you for your continued participation in Franklin Federal Limited-Term Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 29, 2012, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 27 Performance Summary as of 2/29/12 Franklin Federal Limited-Term Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FFTFX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Advisor Class (Symbol: FTFZX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ 28 | Annual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A : 2.25% maxim u m i n itial sales charge; Advisor Class: n o sales charges. Class A 1-Year 5-Year Inception (9/2/03) C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 4 + % + % + % Distrib u tio n Rate 5 % Taxable Eq u ivale n t Distrib u tio n Rate 6 % 30-Day Sta n dardized Yield 7 % Taxable Eq u ivale n t Yield 6 % Total A nnu al Operati n g Expe n ses 8 Witho u t Waiver % With Waiver % Advisor Class 9 1-Year 5-Year Inception (9/2/03) C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 4 + % + % + % Distrib u tio n Rate 5 % Taxable Eq u ivale n t Distrib u tio n Rate 6 % 30-Day Sta n dardized Yield 7 % Taxable Eq u ivale n t Yield 6 % Total A nnu al Operati n g Expe n ses 8 Witho u t Waiver % With Waiver % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.45% (other tha n certai n n o n ro u ti n e expe n ses) un til 6/30/12. Annual Report | 29 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 30 | Annual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class A: Advisor Class: Prior to 2/1/06, these shares were offered without an initial sales charge; thus actual total returns would have differed. Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds distribution rate and total return would have been lower, and yield for the period would have been 0.54% for Class A and 0.70% for Advisor Class. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Advisor Class) per share on 2/29/12. 6. Taxable equivalent distribution rate and yield assume the 2012 maximum federal income tax rate of 35.00%. 7. The 30-day standardized yield for the month ended 2/29/12 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 9. Effective 2/1/11, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 2/1/11, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 2/1/11, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 2/1/11 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +5.34% and +4.96%. 10. Source: © 2012 Morningstar. The BC Municipal Bond Index: 5-Year Component is the 5-year (4-6) component of the Municipal Bond Index, which is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 31 Your Funds Expenses Franklin Federal Limited-Term Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 32 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/11 Value 2/29/12 Period* 9/1/112/29/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, annualized for each class (A: 0.60%; and Advisor: 0.45%), multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. Annual Report | 33 Franklin High Yield Tax-Free Income Fund Your Funds Goals and Main Investments: Franklin High Yield Tax-Free Income Fund seeks to provide a high current yield exempt from federal income taxes by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Its secondary goal is capital appreciation to the extent possible and consistent with the Funds principal investment goal. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. *Standard & Poors (S&P) is the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers creditworthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. We are pleased to bring you Franklin High Yield Tax-Free Income Funds annual report for the fiscal year ended February 29, 2012. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $9.60 on February 28, 2011, to $10.59 on February 29, 2012. The Funds Class A shares paid dividends totaling 52.43 cents per share for the 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 115. 34 | Annual Report same period. 2 The Performance Summary beginning on page 37 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.39%, based on an annualization of the current 4.05 cent per share dividend and the maximum offering price of $11.06 on February 29, 2012. An investor in the 2012 maximum federal income tax bracket of 35.00% would need to earn a distribution rate of 6.75% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. The reduction in dividend distributions from the start to the end of the period under review reflected generally declining interest rates. Additionally, investor demand was strong for municipal bonds in an environment of limited tax-exempt supply. These factors resulted in reduced income for the portfolio and caused dividends to decline overall. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Annual Report | 35 Portfolio Breakdown Fra n kli n High Yield Tax-Free I n come F un d 2/29/12 % of Total Long-Term Investments* Utilities % Transportation % Hospital & Health Care % Tax-Supported % General Obligation % Corporate-Backed % Subject to Government Appropriations % Other Revenue % Refunded % Higher Education % Housing % *Does not include short-term investments and other net assets. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Please read the discussion on page 6 for details. During the reporting period, the Fund continued to generate high, current, tax-free income for its shareholders. Consistent with our strategy, the Fund did not use leverage or credit derivatives to boost short-term returns, and we were careful to not overexpose the portfolio to any one credit sector. Thank you for your continued participation in Franklin High Yield Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 29, 2012, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 36 | Annual Report Performance Summary as of 2/29/12 Franklin High Yield Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRHIX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Class B (Symbol: FYIBX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Class C (Symbol: FHYIX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Advisor Class (Symbol: FHYVX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Annual Report | 37 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class B 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236. 38 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 40 | Annual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. In general, an investor is paid a higher yield to assume a greater degree of credit risk. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 2/29/12. 5. Taxable equivalent distribution rate and yield assume the 2012 maximum federal income tax rate of 35.00%. 6. The 30-day standardized yield for the month ended 2/29/12 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 1/3/06, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 1/3/06, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 1/3/06, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 1/3/06 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +37.01% and +5.25%. 9. Source: © 2012 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 41 Your Funds Expenses Franklin High Yield Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1 Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 42 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/11 Value 2/29/12 Period* 9/1/112/29/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class B Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.65%; B: 1.20%; C: 1.20%; and Advisor: 0.55%), multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. Annual Report | 43 Franklin Insured Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Insured Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund invests predominantly in insured municipal securities. 2 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $11.39 on February 28, 2011, to $12.37 on February 29, 2012. The Funds 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. Fund shares are not insured by any U.S. or other government agency. They are subject to market risks and will fluctuate in value. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 147. 44 | Annual Report Dividend Distributions* Fra n kli n I n s u red Tax-Free I n come F un d Dividend per Share Month Class A Class B Class C Advisor Class March 2011 4.30 ce n ts 3.82 ce n ts 3.80 ce n ts 4.39 ce n ts April 2011 4.30 ce n ts 3.82 ce n ts 3.80 ce n ts 4.39 ce n ts May 2011 4.30 ce n ts 3.82 ce n ts 3.80 ce n ts 4.39 ce n ts J un e 2011 4.35 ce n ts 3.86 ce n ts 3.84 ce n ts 4.44 ce n ts J u ly 2011 4.35 ce n ts 3.86 ce n ts 3.84 ce n ts 4.44 ce n ts A u g u st 2011 4.35 ce n ts 3.86 ce n ts 3.84 ce n ts 4.44 ce n ts September 2011 4.35 ce n ts 3.81 ce n ts 3.80 ce n ts 4.44 ce n ts October 2011 4.35 ce n ts 3.81 ce n ts 3.80 ce n ts 4.44 ce n ts November 2011 4.35 ce n ts 3.81 ce n ts 3.80 ce n ts 4.44 ce n ts December 2011 ** 5.48 ce n ts 4.69 ce n ts 4.72 ce n ts 5.63 ce n ts Ja nu ary 2012 2.82 ce n ts 2.41 ce n ts 2.42 ce n ts 2.89 ce n ts Febr u ary 2012 4.15 ce n ts 3.55 ce n ts 3.57 ce n ts 4.26 ce n ts *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. **The December per-share dividend distribution consisted of payments on 12/20/11 and 12/30/11 for each class as follows: Class A, 4.15 cents and 1.33 cents; Class B, 3.55 cents and 1.14 cents; Class C, 3.57 cents and 1.15 cents; and Advisor Class, 4.26 cents and 1.37 cents. Class A shares paid dividends totaling 51.50 cents per share for the same period. 3 The Performance Summary beginning on page 47 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.67%, based on an annualization of the current 3.95 cent per share dividend and the maximum offering price of $12.92 on February 29, 2012. An investor in the 2012 maximum federal income tax bracket of 35.00% would need to earn a distribution rate of 5.65% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. The reduction in dividend distributions from the start to the end of the period under review reflected generally declining interest rates. Additionally, investor demand was strong for municipal bonds in an environment of limited tax-exempt supply. These factors resulted in reduced income for the portfolio and caused dividends to decline overall. 3. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Annual Report | 45 Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Please read the discussion on page 6 for details. During the reporting period, we limited Fund purchases to bonds insured by Assured Guaranty and non-insured bonds rated AA or higher by independent credit rating agencies. The municipal bond insurance industry has gone through significant downgrades since the 2008 financial crisis. As a result, Assured Guaranty was the only major municipal bond insurer currently providing new municipal bond insurance. Aside from Berkshire Hathaway Assurance, Assured Guaranty was the only insurer that carried a rating in the AA category. Since October 2010, when Standard & Poors downgraded Assured Guaranty to AA+ from AAA, no municipal bond insurers have been rated AAA. We will continue to closely monitor the municipal insurance industrys progress and the market for insured bonds. As always, we strive for solid performance on a relative value basis with a focus on income and credit safety. Thank you for your continued participation in Franklin Insured Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 29, 2012, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 46 | Annual Report Performance Summary as of 2/29/12 Franklin Insured Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FTFIX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Class B (Symbol: FBITX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Class C (Symbol: FRITX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Advisor Class (Symbol: FINZX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Annual Report | 47 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class B 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 48 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 49 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 2/29/12. 5. Taxable equivalent distribution rate and yield assume the 2012 maximum federal income tax rate of 35.00%. 6. The 30-day standardized yield for the month ended 2/29/12 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +22.98% and +5.81%. 9. Source: © 2012 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 51 Your Funds Expenses Franklin Insured Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 52 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/11 Value 2/29/12 Period* 9/1/112/29/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class B Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.62%; B: 1.18%; C: 1.17%; and Advisor: 0.52%), multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. Annual Report | 53 Franklin Massachusetts Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Massachusetts Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Massachusetts personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. *Standard & Poors (S&P) is the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers creditworthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. We are pleased to bring you Franklin Massachusetts Tax-Free Income Funds annual report for the fiscal year ended February 29, 2012. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $11.11 on February 28, 2011, to $12.02 on February 29, 2012. The Funds Class A shares paid dividends totaling 46.68 cents per share for the same period. 2 The Performance Summary beginning on page 58 shows that at the end of this reporting period the Funds Class A shares distribution rate was 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 166. 54 | Annual Report Dividend Distributions* Fra n kli n Massach u setts Tax-Free I n come F un d Dividend per Share Month Class A Class C Advisor Class March 2011 3.88 ce n ts 3.40 ce n ts 3.97 ce n ts April 2011 3.88 ce n ts 3.40 ce n ts 3.97 ce n ts May 2011 3.88 ce n ts 3.40 ce n ts 3.97 ce n ts J un e 2011 3.88 ce n ts 3.38 ce n ts 3.97 ce n ts J u ly 2011 3.88 ce n ts 3.38 ce n ts 3.97 ce n ts A u g u st 2011 3.88 ce n ts 3.38 ce n ts 3.97 ce n ts September 2011 3.88 ce n ts 3.34 ce n ts 3.97 ce n ts October 2011 3.88 ce n ts 3.34 ce n ts 3.97 ce n ts November 2011 3.88 ce n ts 3.34 ce n ts 3.97 ce n ts December 2011 ** 5.13 ce n ts 4.40 ce n ts 5.25 ce n ts Ja nu ary 2012 2.63 ce n ts 2.26 ce n ts 2.69 ce n ts Febr u ary 2012 3.88 ce n ts 3.33 ce n ts 3.97 ce n ts *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. **The December per-share dividend distribution consisted of payments on 12/20/11 and 12/30/11 for each class as follows: Class A, 3.88 cents and 1.25 cents; Class C, 3.33 cents and 1.07 cents; and Advisor Class, 3.97 cents and 1.28 cents. 3.60%, based on an annualization of the current 3.77 cent per share dividend and the maximum offering price of $12.55 on February 29, 2012. An investor in the 2012 maximum combined effective federal and Massachusetts personal income tax bracket of 38.45% would need to earn a distribution rate of 5.85% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Commonwealth Update Massachusettss diverse economy continued to recover at a faster pace than the national average. While the commonwealths housing market remained weak, it showed signs of improvement as its foreclosure rate remained well below the national average and the number of housing permits continued to grow. The commonwealths improving economy resulted in job gains for sectors such as professional and business services, leisure and hospitality, and other services. Sectors that lost jobs included information, financial activities and construction. Massachusettss unemployment rate was 6.9% in February Annual Report | 55 Portfolio Breakdown Fra n kli n Massach u setts Tax-Free I n come F un d 2/29/12 % of Total Long-Term Investments* Higher Education % Other Revenue % Tax-Supported % Refunded % Transportation % Hospital & Health Care % General Obligation % Utilities % Housing % *Does not include short-term investments and other net assets. 2012, remaining well below the 8.3% national rate. 3 Massachusetts has led the New England region in recovery, and its key economic anchors, centered on higher education, health care, and technology and defense contracting, are expected to contribute to further economic growth prospects over time. Ongoing challenges include high business and housing costs, slow population growth with negative migration trends, net job losses during the last two recessions and subsequent expansions, and the potential for future health care industry downsizing. The commonwealth has effectively managed its finances during economic downturns and promptly identified and closed budget gaps through new revenues, spending cuts and prudent use of reserves. It ended fiscal year 2011 with a general fund surplus due to higher-than-expected tax revenues. Preliminary reports of tax collections for fiscal year 2012 through the end of December indicated continued revenue growth despite a decrease in personal income tax estimated payments. The enacted fiscal year 2012 budget was balanced by reducing expenditures while drawing from the Budget Stabilization Fund, which could result in a slight cushion, although the withdrawal would be subject to reduction or elimination if revenue collections increase. Massachusettss debt levels were among the nations highest, with net tax-supported debt at 9.5% of personal income and $4,711 per capita, compared with the 2.8% and $1,066 national medians. 4 Independent credit rating agency Moodys Investors Service affirmed its Aa1 rating and stable outlook on Massachusettss general obligation bonds. 5 The rating reflected the commonwealths high wealth and education attainment levels, demonstrated willingness to increase revenues and cut expenditures to balance the budget, as well as a sizable and high-wage education and health services sector that has helped offset job losses and maintain a degree of economic stability, high debt levels and adequate budget reserves. One future challenge may be its relatively low pension funding levels. The outlook reflected the commonwealths improving revenues, efforts to regain structural budget balance by reducing use of onetime resources, and Moodys expectation that Massachusetts would continue to proactively close any budget gaps and rebuild reserves as its economic recovery continues. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, Special Comment: 2011 State Debt Medians Report, 6/3/11. 5. This does not indicate Moodys rating of the Fund. 56 | Annual Report Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Please read the discussion on page 6 for details. Thank you for your continued participation in Franklin Massachusetts Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 29, 2012, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 57 Performance Summary as of 2/29/12 Franklin Massachusetts Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FMISX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Class C (Symbol: FMAIX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ Advisor Class (Symbol: n/a) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Lo n g-Term Capital Gai n $ Total $ 58 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236. Annual Report | 59 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 60 | Annual Report Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/29/12. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/28/11 for the maximum combined effective federal and Massachusetts personal income tax rate of 38.45%, based on the federal income tax rate of 35.00%. 6. The 30-day standardized yield for the month ended 2/29/12 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +21.57% and +7.61%. 9. Source: © 2012 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 61 Your Funds Expenses Franklin Massachusetts Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 62 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/11 Value 2/29/12 Period* 9/1/112/29/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.66%; C: 1.21% and Advisor: 0.56%), multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. Annual Report | 63 Franklin New Jersey Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin New Jersey Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and New Jersey personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. *Standard & Poors (S&P) is the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers creditworthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. We are pleased to bring you Franklin New Jersey Tax-Free Income Funds annual report for the fiscal year ended February 29, 2012. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $11.49 on February 28, 2011, to $12.55 on February 29, 2012. The Funds Class A shares paid dividends totaling 52.47 cents per share for the same period. 2 The Performance Summary beginning on page 68 shows that at the 1. For state personal income taxes, the 80% minimum is measured by total Fund assets. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U. S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 173. 64 | Annual Report Dividend Distributions* Fra n kli n New Jersey Tax-Free I n come F un d Dividend per Share Month Class A Class B Class C Advisor Class March 2011 4.34 ce n ts 3.84 ce n ts 3.83 ce n ts 4.43 ce n ts April 2011 4.34 ce n ts 3.84 ce n ts 3.83 ce n ts 4.43 ce n ts May 2011 4.34 ce n ts 3.84 ce n ts 3.83 ce n ts 4.43 ce n ts J un e 2011 4.36 ce n ts 3.86 ce n ts 3.85 ce n ts 4.45 ce n ts J u ly 2011 4.36 ce n ts 3.86 ce n ts 3.85 ce n ts 4.45 ce n ts A u g u st 2011 4.36 ce n ts 3.86 ce n ts 3.85 ce n ts 4.45 ce n ts September 2011 4.36 ce n ts 3.83 ce n ts 3.79 ce n ts 4.45 ce n ts October 2011 4.36 ce n ts 3.83 ce n ts 3.79 ce n ts 4.45 ce n ts November 2011 4.36 ce n ts 3.83 ce n ts 3.79 ce n ts 4.45 ce n ts December 2011 ** 5.54 ce n ts 4.86 ce n ts 4.82 ce n ts 5.68 ce n ts Ja nu ary 2012 3.18 ce n ts 2.78 ce n ts 2.76 ce n ts 3.26 ce n ts Febr u ary 2012 4.36 ce n ts 3.82 ce n ts 3.79 ce n ts 4.47 ce n ts *Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. **The December per-share dividend distribution consisted of payments on 12/21/11 and 12/30/11 for each class as follows: Class A, 4.36 cents and 1.18 cents; Class B, 3.82 cents and 1.04 cents; Class C, 3.79 cents and 1.03 cents; and Advisor Class, 4.47 cents and 1.21 cents. end of this reporting period the Funds Class A shares distribution rate was 3.90%, based on an annualization of the current 4.26 cent per share dividend and the maximum offering price of $13.11 on February 29, 2012. An investor in the 2012 maximum combined effective federal and New Jersey personal income tax bracket of 40.83% would need to earn a distribution rate of 6.59% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class B, C and Advisor shares performance, please see the Performance Summary. State Update New Jerseys broad and diverse economy, with an industry mix that mirrors the nations, continued to recover at a slower pace than the nation. Although its wealth and income levels per capita continued to be higher than for most states, its per-capita household debt was above average with a delinquency rate among the nations highest. The states foreclosure rate remained well below the national average and new housing permit issuance increased; however, home prices continued to decease in many areas. The states slowly improving Annual Report | 65 economy experienced sluggish job growth and resulted in a significant loss for the information sector. Most other sectors delivered gains, led by increases in education and health services, other services and construction. New Jerseys unemployment rate remained elevated, at 9.0% in February 2012, compared to the 8.3% national rate. 3 The state has solid budget management practices, with formally scheduled revenue and expenditure forecast updates and a strong executive system that gives the governor some flexibility in reducing enacted budgets without legislative approval. The states reliance on appropriation-backed debt backed up by consistent related funding is also favorable. New Jersey closed its fiscal year 2011 budget with a positive fund balance about twice the amount originally budgeted, as a result of relatively flat appropriations and better-than-expected revenue growth during the second half of the fiscal year. The enacted fiscal year 2012 budget absorbed the loss of federal stimulus funds and decreased reliance on nonrecurring resources, although remaining structurally balanced could be challenging. While the total budget was slightly less than in fiscal year 2011, state officials expected supplemental appropriations might be needed if savings on Transitional Aid to cities and other categories were not realized. In addition to decreasing Transitional Aid, fiscal year 2012 budget savings included pension reform, health care reform and plan redesign, and prepayment of fiscal year 2012 school construction aid during fiscal year 2011. An ongoing lawsuit regarding reforms to the states largest pension fund may reverse these reforms and related savings, and underfunding of pensions in general is a concern. Other challenges include decreased reserves and liquidity, and revenue growth that may not keep up with fixed costs. New Jerseys debt levels were among the nations highest, with net tax-supported debt at 7.9% of personal income and $3,940 per capita, compared with the 2.8% and $1,066 national medians. 4 Independent credit rating agency Moodys Investors Service assigned the states general obligation bonds a rating of Aa3 with a stable outlook. 5 The rating reflected the states relatively weak finances and the expectation that recovery would be unlikely in the medium term due to rapidly rising fixed costs, slow economic recovery and no specific plan to improve reserves. The outlook reflected recent state revenue growth that indicated some economic stability, less reliance on nonrecurring resources to balance the fiscal year 2012 budget and proactive steps to control long-term liability growth, including pension and other post-employment benefit reforms. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, Special Comment: 2011 State Debt Medians Report, 6/3/11. 5. This does not indicate Moodys rating of the Fund. 66 | Annual Report Annual Report | 67 Performance Summary as of 2/29/12 Franklin New Jersey Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRNJX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Class B (Symbol: FNJBX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Class C (Symbol: FNIIX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ Advisor Class (Symbol: FNJZX) Change 2/29/12 2/28/11 Net Asset Val u e (NAV) +$ $ $ Distributions (3/1/112/29/12) Divide n d I n come $ 68 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class B 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % + % + % Average A nnu al Total Ret u r n 2 + % + % + % Avg. A nn . Total Ret u r n (3/31/12) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 69 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 70 | Annual Report Annual Report | 71 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 2/29/12. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/28/11 for the maximum combined effective federal and New Jersey personal income tax rate of 40.83%, based on the federal income tax rate of 35.00%. 6. The 30-day standardized yield for the month ended 2/29/12 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +25.37% and +6.37%. 9. Source: © 2012 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 72 | Annual Report Your Funds Expenses Franklin New Jersey Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 73 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/11 Value 2/29/12 Period* 9/1/112/29/12 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class B Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.64%; B: 1.18%; C: 1.19%; and Advisor: 0.53%), multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. 74 | Annual Report a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 75 a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 76 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the year ended February 29. b For the period July 15, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | 77 78 | Annual Report Annual Report | 79 Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Double Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority I n d u strial Reve nu e, G u ay n abo M un icipal Gover n me n t, 5.625%, 7/01/15 $ $ G u ay n abo M un icipal Gover n me n t, 5.625%, 7/01/22 G u ay n abo Wareho u se, Series A, 5.15%, 7/01/19 G u ay n abo Wareho u se, Series A, 5.20%, 7/01/24 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority Reve nu e, A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.375%, 12/01/21 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.375%, 2/01/29 I n ter America n U n iversity of P u erto Rico Project, NATL I n s u red, 4.25%, 10/01/24 I n ter America n U n iversity of P u erto Rico Project, NATL I n s u red, 4.375%, 10/01/25 I n ter America n U n iversity of P u erto Rico Project, NATL I n s u red, 4.50%, 10/01/29 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Reve nu e, Coge n eratio n Facility, AES P u erto Rico Project, 6.625%, 6/01/26 P u erto Rico I n frastr u ct u re Fi n a n ci n g A u thority Reve nu e, Ports A u thority Project, Series B, 5.25%, 12/15/26 P u erto Rico M un icipal Fi n a n ce Age n cy GO, Series A, AGMC I n s u red, 5.75%, 8/01/12 5.00%, 8/01/27 5.00%, 8/01/30 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series M, 6.25%, 7/01/21 Ref un di n g, Series N, 5.00%, 7/01/32 Ref un di n g, Series N, 5.00%, 7/01/37 Ref un di n g, Series P, 6.50%, 7/01/30 Ref un di n g, Series P, 6.75%, 7/01/36 Ref un di n g, Series Q, 5.625%, 7/01/39 Series D, Pre-Ref un ded, 5.375%, 7/01/33 Series I, 5.25%, 7/01/33 Series I, 5.00%, 7/01/36 Series I, Pre-Ref un ded, 5.25%, 7/01/33 Series I, Pre-Ref un ded, 5.375%, 7/01/34 P u erto Rico P u blic Fi n a n ce Corp. Reve nu e, Commo n wealth Appropriatio n , Ref un di n g, Series B, 5.50%, 8/01/31 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, Capital Appreciatio n , first s u b., Series A, zero cp n . to 8/01/19, 6.25% thereafter, 8/01/33 first s u b., Series A, 5.75%, 8/01/37 first s u b., Series A, 6.00%, 8/01/42 first s u b., Series C, 5.25%, 8/01/41 Series A, 5.25%, 8/01/57 Series C, 5.25%, 8/01/40 80 | Annual Report a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 82 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 83 Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia State GO, (co n ti nu ed) Vario u s P u rpose, 5.25%, 10/01/24 $ $ Vario u s P u rpose, 5.25%, 10/01/25 Vario u s P u rpose, XLCA I n s u red, 5.00%, 11/01/22 Califor n ia State P u blic Works Board Lease Reve nu e, Vario u s Capital Projects, Series A, 5.00%, 10/01/20 Series A, 5.25%, 10/01/22 Series A, 5.25%, 10/01/23 Series A, 5.25%, 10/01/24 Series A, 5.25%, 10/01/25 Series G, S u b Series G-1, 5.25%, 10/01/18 Series G, S u b Series G-1, 5.25%, 10/01/19 Series G, S u b Series G-1, 5.00%, 10/01/21 Series I, 5.00%, 11/01/18 Series I, 5.25%, 11/01/20 Califor n ia Statewide CDA Reve nu e, E n loe Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.25%, 8/15/19 E n loe Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.375%, 8/15/20 S u tter Health, Ref un di n g, Series A, 5.25%, 8/15/24 El Dorado Irrigatio n District COP, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 8/01/22 5.25%, 8/01/23 Livermore-Amador Valley Water Ma n ageme n t Age n cy Sewer Reve nu e, Ref un di n g, 5.00%, 8/01/24 8/01/25 Los A n geles Departme n t of Water a n d Power Reve nu e, Ref un di n g, Series B, 5.25%, 7/01/24 Los A n geles Departme n t of Water a n d Power Waterworks Reve nu e, Ref un di n g, Series B, NATL I n s u red, 4.25%, 7/01/17 Los A n geles M un icipal Improveme n t Corp. Lease Reve nu e, Capital Eq u ipme n t, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 4/01/17 5.25%, 4/01/18 5.25%, 4/01/19 Los A n geles USD, GO, Electio n of 2004, Series F, FGIC I n s u red, 5.00%, 7/01/24 Series A, NATL I n s u red, Pre-Ref un ded, 4.25%, 7/01/16 Series F, 5.00%, 7/01/22 Ora n ge Co un ty Airport Reve nu e, 5.00%, 7/01/20 7/01/21 Sa n Fra n cisco City a n d Co un ty COP, M u ltiple Capital Improveme n t Projects, Series A, 5.00%, 4/01/25 5.25%, 4/01/26 Sa n Joaq u i n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, 5.65%, 1/15/17 Sa n Jose RDA Tax Allocatio n , Merged Area, Ref un di n g, Series D, Ass u red G u ara n ty, 5.00%, 8/01/21 8/01/22 Annual Report | 87 Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Louisiana (continued) New Orlea n s GO, Radia n I n s u red, 5.00%, 12/01/25 $ $ Orlea n s Parish Parishwide School District GO, Ref un di n g, AGMC I n s u red, 5.00%, 9/01/18 St. Joh n the Baptist Parish EDR, USX Corp. Project, Ref un di n g, 5.35%, 12/01/13 Maryland 0.4% Maryla n d State EDC St u de n t Ho u si n g Reve nu e, U n iversity of Maryla n d College Park Projects, Ref un di n g, Ass u red G u ara n ty, 5.00%, 6/01/19 6/01/20 Maryla n d State Health a n d Higher Ed u catio n al Facilities A u thority Reve nu e, Pe n i n s u la Regio n al Medical Ce n ter, 5.00%, 7/01/18 Pe n i n s u la Regio n al Medical Ce n ter, 5.00%, 7/01/19 Pe n i n s u la Regio n al Medical Ce n ter, 5.00%, 7/01/20 Washi n gto n Co un ty Hospital, 5.25%, 1/01/22 Washi n gto n Co un ty Hospital, 5.25%, 1/01/23 Wester n Maryla n d Health, Ref un di n g, Series A, NATL I n s u red, 5.00%, 1/01/19 Massachusetts 0.6% Massach u setts State Departme n t of Tra n sportatio n Metropolita n Highway System Reve nu e, Co n tract Assista n ce, Series B, 5.00%, 1/01/20 Se n ior, Ref un di n g, Series B, 5.00%, 1/01/17 Se n ior, Ref un di n g, Series B, 5.00%, 1/01/18 Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, CareGro u p, Series B-2, NATL I n s u red, 5.375%, 2/01/26 Michigan 4.8% Detroit GO, Distrib u tio n State Aid, 5.00%, 11/01/19 Distrib u tio n State Aid, 5.00%, 11/01/20 Series A-1, NATL I n s u red, 5.00%, 4/01/19 Series B, AGMC I n s u red, 5.00%, 4/01/18 Series B, AGMC I n s u red, 5.00%, 4/01/19 Michiga n M un icipal Bo n d A u thority Reve nu e, Local Gover n me n t Loa n Program, Gro u p A, Ref un di n g, Series B, AMBAC I n s u red, 5.00%, 12/01/17 12/01/18 Michiga n State Fi n a n ce A u thority Reve nu e, School District of The City of Detroit, AGMC I n s u red, 5.00%, 6/01/17 School District of the City of Detroit, Ref un di n g, 5.25%, 6/01/17 School District of the City of Detroit, Ref un di n g, 5.50%, 6/01/21 Michiga n State GO, Ref un di n g, Series A, 5.25%, 11/01/22 Michiga n State HDA, SFMR, Series A, 5.00%, 12/01/19 Michiga n State Hospital Fi n a n ce A u thority Reve nu e, Tri n ity Health Credit Gro u p, Ma n datory P u t 12/01/17, Ref un di n g, Series A, 6.00%, 12/01/34 Michiga n State Reve nu e, Gra n t A n ticipatio n Bo n ds, AGMC I n s u red, 5.25%, 9/15/20 90 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Michigan (continued) Michiga n State Strategic F un d Limited Obligatio n Reve nu e, Detroit Ediso n Co. Exempt Facilities Project, Ma n datory P u t 8/01/16, Ref un di n g, Series ET-2, 5.50%, 8/01/29 $ $ Michiga n Ho u se of Represe n tatives Facilities, Series A, Ass u red G u ara n ty, 5.25%, 10/15/22 Michiga n Ho u se of Represe n tatives Facilities, Series A, Ass u red G u ara n ty, 5.25%, 10/15/23 Royal Oak Hospital Fi n a n ce A u thority Hospital Reve nu e, William Bea u mo n t Hospital, Ref un di n g, 6.25%, 9/01/14 Sagi n aw-Midla n d M un icipal Water S u pply Corp. Reve nu e GO, Water S u pply System, Ref un di n g, NATL I n s u red, 4.25%, 9/01/13 So u th Lyo n Comm un ity Schools GO, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 5/01/16 Way n e State U n iversity Reve nu es, Ref un di n g, Series A, 5.00%, 11/15/18 11/15/19 11/15/20 Way n e-Westla n d Comm un ity Schools GO, Ref un di n g, 4.50%, 5/01/12 4.625%, 5/01/13 AGMC I n s u red, 5.00%, 5/01/16 Wya n dotte Electric Reve nu e, Ref un di n g, Ass u red G u ara n ty, 5.00%, 10/01/17 Minnesota 0.6% Mi nn esota Agric u lt u ral a n d Eco n omic Developme n t Board Reve nu e, Health Care Facilities, Esse n tia, Series C-1, Ass u red G u ara n ty, 5.00%, 2/15/21 5.00%, 2/15/22 5.25%, 2/15/23 Missouri 0.8% Ha nn ibal IDA Health Facilities Reve nu e, Ref un di n g, 5.00%, 3/01/19 Jackso n Co un ty Reorga n ized School District No. 7 Lees S u mmit GO, School B u ildi n g, NATL I n s u red, 5.00%, 3/01/16 Misso u ri Joi n t M un icipal Electric Utility Commissio n Power Project Reve nu e, Pl u m Poi n t Project, NATL I n s u red, 5.00%, 1/01/17 1/01/19 Spri n gfield P u blic Utility Reve nu e, NATL RE, FGIC I n s u red, 4.50%, 8/01/21 Nevada 1.4% Clark Co un ty Airport Reve nu e, System, s u b. lie n , Series C, AGMC I n s u red, 5.00%, 7/01/22 7/01/23 Clark Co un ty School District GO, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 4.50%, 6/15/19 Annual Report | 91 Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Nevada (continued) Clark Co un ty Water Reclamatio n District GO, Series A, 5.25%, 7/01/21 $ $ Series A, 5.25%, 7/01/22 Series B, 5.25%, 7/01/21 Series B, 5.25%, 7/01/22 New Jersey 8.9% H u dso n Co un ty Improveme n t A u thority Facility Lease Reve nu e, H u dso n Co un ty Lease Project, Ref un di n g, AGMC I n s u red, 5.375%, 10/01/22 10/01/23 10/01/24 New Jersey EDA Reve nu e, School Facilities Co n str u ctio n , Ref un di n g, Series DD-1, 5.00%, 12/15/18 Series EE, 5.25%, 9/01/24 New Jersey Health Care Facilities Fi n a n ci n g A u thority Reve nu e, Bar n abas Health, Ref un di n g, Series A, 5.00%, 7/01/20 7/01/21 New Jersey State COP, Eq u ipme n t Lease P u rchase, Series A, 5.25%, 6/15/22 5.25%, 6/15/23 AMBAC I n s u red, 5.00%, 6/15/17 New Jersey State Ed u catio n al Facilities A u thority Reve nu e, Kea n U n iversity, Ref un di n g, Series A, 5.00%, 9/01/21 New Jersey State Higher Ed u catio n Assista n ce A u thority St u de n t Loa n Reve nu e, Ref un di n g, Series 1A, 5.00%, 12/01/17 Ref un di n g, Series 1A, 5.25%, 12/01/19 Ref un di n g, Series 1A, 4.75%, 12/01/21 Ref un di n g, Series 1A, 4.75%, 12/01/22 Series A, 5.375%, 6/01/24 New Jersey State Tra n sportatio n Tr u st F un d A u thority Reve nu e, Tra n sportatio n System, Ref un di n g, Series A, 5.25%, 12/15/21 Ref un di n g, Series A, 5.50%, 12/15/22 Ref un di n g, Series A, Ass u red G u ara n ty, 5.50%, 12/15/22 Series D, AGMC I n s u red, 5.00%, 6/15/19 New Jersey State T u r n pike A u thority T u r n pike Reve nu e, Series H, 5.00%, 1/01/20 1/01/21 New York 9.6% Erie Co un ty IDA School Facility Reve nu e, City School District of the City of B u ffalo Project, Series A, 5.00%, 5/01/22 AGMC I n s u red, 5.75%, 5/01/22 Liverpool Ce n tral School District GO, Ref un di n g, AGMC I n s u red, 5.00%, 7/15/14 92 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New York (continued) Lo n g Isla n d Power A u thority Electric System Reve nu e, Ge n eral, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.00%, 12/01/19 $ $ Series E, NATL RE, FGIC I n s u red, 5.00%, 12/01/18 MTA Reve nu e, Tra n sportatio n , Ref un di n g, Series F, 5.00%, 11/15/15 Series A, AGMC I n s u red, 5.00%, 11/15/20 Series A, AGMC I n s u red, 5.50%, 11/15/20 Series C, 5.00%, 11/15/16 Series C, 5.75%, 11/15/18 Nassa u Co un ty Local Eco n omic Assista n ce a n d FICO Reve nu e, Catholic Health Services, Ref un di n g, 5.00%, 7/01/21 New York City GO, Ref un di n g, Series C, NATL I n s u red, 5.875%, 8/01/16 Ref un di n g, Series G, 5.00%, 8/01/21 Ref un di n g, Series H, 5.00%, 8/01/17 Series D, 5.00%, 12/01/21 Series F, 4.75%, 1/15/16 Series F, Pre-Ref un ded, 4.75%, 1/15/16 Series H, 5.00%, 8/01/16 Series J, S u b Series J-1, AGMC I n s u red, 5.00%, 6/01/20 Series O, 5.00%, 6/01/19 New York City Tra n sitio n al Fi n a n ce A u thority B u ildi n g Aid Reve nu e, Fiscal 2009, Series S-3, 5.00%, 1/15/23 Series S-4, 5.00%, 1/15/21 New York City Tra n sitio n al Fi n a n ce A u thority Reve nu e, F u t u re Tax Sec u red, Ref un di n g, S u b Series A-1, 5.00%, 11/01/23 Series C, 5.00%, 11/01/23 Series D, 5.00%, 11/01/24 New York State Dormitory A u thority Lease Reve nu e, Third Ge n eral Resol u tio n , State U n iversity Ed u catio n al Facilities, Ref un di n g, Series A, 5.00%, 5/15/23 5/15/24 New York State Dormitory A u thority Reve nu e, Mortgage, St. Bar n abas Hospital, Series B, FHA I n s u red, 4.25%, 8/01/14 New York State Dormitory A u thority Reve nu es, No n -State S u pported Debt, School Districts, Fi n a n ci n g Program, Series A, Ass u red G u ara n ty, 5.00%, 10/01/24 State S u pported Debt, City U n iversity System, Co n solidated Fifth Ge n eral Resol u tio n , Series A, NATL RE, FGIC I n s u red, 5.50%, 7/01/23 State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Ref un di n g, 5.50%, 2/15/18 State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Ref un di n g, 5.00%, 2/15/19 State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Ref un di n g, Series D, NATL I n s u red, 5.00%, 8/15/17 New York State Local Gover n me n t Assista n ce Corp. Reve nu e, s u b. lie n , Ref un di n g, Series B, 5.00%, 4/01/21 Annual Report | 93 Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Thr u way A u thority Ge n eral Reve nu e, Ref un di n g, Series H, NATL RE, FGIC I n s u red, 5.00%, 1/01/22 $ $ New York State Thr u way A u thority Reve nu e, Local Highway a n d Bridge Service Co n tract, Ref un di n g, 5.00%, 4/01/19 New York State Urba n Developme n t Corp. Reve nu e, Service Co n tract, Ref un di n g, Series A-1, 5.00%, 1/01/20 Rockla n d Co un ty Solid Waste Ma n ageme n t A u thority Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.375%, 12/15/18 S u ffolk Co un ty EDC Reve nu e, Catholic Health Services, Ref un di n g, 5.00%, 7/01/22 North Carolina 2.2% Charlotte-Meckle n b u rg Hospital A u thority Health Care System Reve nu e, Caroli n as HealthCare System, Series A, AGMC I n s u red, 5.00%, 1/15/22 North Caroli n a Easter n M un icipal Power Age n cy Power System Reve nu e, Ref un di n g, Series A, 5.00%, 1/01/21 Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 1/01/19 Series C, Ass u red G u ara n ty, 6.00%, 1/01/19 North Caroli n a M un icipal Power Age n cy No. 1 Catawba Electric Reve nu e, Ref un di n g, Series A, 5.25%, 1/01/20 Series B, 5.00%, 1/01/20 Oak Isla n d E n terprise System Reve nu e, Ass u red G u ara n ty, 5.50%, 6/01/23 Wake Co un ty GO, P u blic Improveme n t, Pre-Ref un ded, 4.50%, 3/01/14 Ohio 4.1% Akro n GO, Vario u s P u rpose, Improveme n t, NATL I n s u red, Pre-Ref un ded, 4.125%, 12/01/14 Alle n Co un ty GO, Ref un di n g, AMBAC I n s u red, 4.75%, 12/01/17 America n M un icipal Power-Ohio I n c. Reve nu e, Ref un di n g, 5.25%, 2/15/20 2/15/21 Clevela n d Airport System Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/25 1/01/26 Clevela n d M un icipal School District GO, AGMC I n s u red, 5.00%, 12/01/14 12/01/15 12/01/16 C u yahoga Co un ty EDR, Medical Mart Ce n ter, Series G, 5.00%, 12/01/20 12/01/21 Hamilto n City School District GO, School Improveme n t, AGMC I n s u red, 5.00%, 12/01/24 Lake Local School District Wood Co un ty GO, NATL I n s u red, 5.20%, 12/01/17 Lakewood City School District GO, School Improveme n t, Ref un di n g, AGMC I n s u red, 4.50%, 12/01/22 Maso n City School District GO, School Improveme n t, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 12/01/15 94 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Mo n tgomery Co un ty Reve nu e, Miami Valley Hospital, Ma n datory P u t 11/15/14, Ref un di n g, Series B, 5.25%, 11/15/39 $ $ Nordo n ia Hills City School District GO, School Improveme n t, Ref un di n g, NATL RE, FGIC I n s u red, 4.50%, 12/01/21 Ohio State B u ildi n g A u thority Reve nu e, Ref un di n g, Series C, 5.00%, 10/01/22 Ohio State T u r n pike Commissio n Reve nu e, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.50%, 2/15/24 U n iversity of Ci n ci nn ati Ge n eral Receipts Reve nu e, Series C, Ass u red G u ara n ty, 5.00%, 6/01/21 6/01/22 Yo un gstow n GO, AMBAC I n s u red, 6.125%, 12/01/15 Oregon 0.7% Desch u tes Co un ty Hospital Facilities A u thority Hospital Reve nu e, Cascade Healthcare, Ref un di n g, 7.375%, 1/01/23 Orego n State Departme n t of Admi n istrative Services COP, Series A, NATL RE, FGIC I n s u red, 5.00%, 11/01/19 Orego n State Departme n t of Tra n sportatio n Highway User Tax Reve nu e, se n ior lie n , Series A, 5.00%, 11/15/22 Portla n d Sewer System Reve nu e, seco n d lie n , Series B, NATL I n s u red, 5.00%, 6/15/18 6/15/19 Salem Water a n d Sewer Reve nu e, NATL I n s u red, 4.10%, 6/01/16 Ref un di n g, AGMC I n s u red, 4.50%, 6/01/12 Pennsylvania 5.9% Alleghe n y Co un ty Hospital Developme n t A u thority Reve nu e, U n iversity of Pittsb u rgh Medical Ce n ter, Series A, 5.00%, 5/15/19 Series A, 5.00%, 5/15/20 Series B, 5.00%, 6/15/18 Alleghe n y Co un ty IDAR, Poll u tio n Co n trol, Ref un di n g, Series A, AMBAC I n s u red, 4.35%, 12/01/13 Commo n wealth Fi n a n ci n g A u thority Reve nu e, Series C-1, AGMC I n s u red, 5.00%, 6/01/22 6/01/23 Pe nn sylva n ia State T u r n pike Commissio n T u r n pike Reve nu e, Series B, 5.00%, 12/01/19 Series E, 5.00%, 12/01/24 Series E, 5.00%, 12/01/25 S u bordi n ate, Ref un di n g, Series C, S u b Series C-1, Ass u red G u ara n ty, 6.00%, 6/01/23 S u bordi n ate, Series A, Ass u red G u ara n ty, 5.00%, 6/01/22 Philadelphia GO, Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 8/01/22 Philadelphia M un icipal A u thority Reve nu e, Lease, 6.00%, 4/01/22 Annual Report | 95 Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) Philadelphia Water a n d Wastewater Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 6/15/17 $ $ Ref un di n g, Series A, AGMC I n s u red, 5.00%, 6/15/18 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 6/15/19 Series A, 5.00%, 1/01/20 Series A, 5.25%, 1/01/21 Series A, 5.25%, 1/01/22 South Carolina 0.5% Rock Hill Utility System Reve nu e, Ref un di n g a n d Improveme n t, Series A, AGMC I n s u red, 4.00%, 1/01/14 Scago Ed u catio n al Facilities Corp. for Picke n s School District Reve nu e, Picke n s Co un ty Project, AGMC I n s u red, 5.00%, 12/01/18 So u th Caroli n a Jobs EDA Hospital Reve nu e, Palmetto Health, Ref un di n g a n d Improveme n t, 5.375%, 8/01/22 Texas 3.7% Brow n sville Utility System Reve nu e, Ref un di n g a n d Improveme n t, Series A, AGMC I n s u red, 5.00%, 9/01/22 Dallas Co un ty Utility a n d Reclamatio n District GO, Ref un di n g, Series A, AMBAC I n s u red, 5.15%, 2/15/21 Series B, AMBAC I n s u red, 5.15%, 2/15/21 Dallas Waterworks a n d Sewer System Reve nu e, Ref un di n g, AMBAC I n s u red, 4.50%, 10/01/19 Dallas-Fort Worth I n ter n atio n al Airport Reve nu e, Joi n t, Ref un di n g, Series A, 5.00%, 11/01/23 11/01/24 Harris Co un ty Hospital District Reve nu e, se n ior lie n , Ref un di n g, Series A, NATL I n s u red, 5.00%, 2/15/22 Ho u sto n GO, P u blic Improveme n t, Ref un di n g, Series A, 5.00%, 3/01/22 Laredo ISD P u blic Facility Corp. Lease Reve nu e, Series C, AMBAC I n s u red, 5.00%, 8/01/19 Lower Colorado River A u thority Tra n smissio n Co n tract Reve nu e, LCRA Tra n smissio n Services Corp. Project, Ref un di n g, Series A, 5.00%, 5/15/24 Series B, 5.00%, 5/15/24 North Texas Tollway A u thority Reve nu e, Special Projects System, Series D, 5.00%, 9/01/24 Sabi n e River A u thority PCR, So u thwester n Electric Co., Ref un di n g, NATL I n s u red, 4.95%, 3/01/18 Tyler Health Facilities Developme n t Corp. Hospital Reve nu e, East Texas Medical Ce n ter, Ref un di n g a n d Improveme n t, Series A, 5.25%, 11/01/22 11/01/23 96 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Utah 0.8% Salt Lake Co un ty College Reve nu e, Ref un di n g, 5.00%, 10/01/19 $ $ Utah State Board of Rege n ts St u de n t Loa n Reve nu e, Ref un di n g, Series EE-2, 5.00%, 11/01/20 11/01/21 Virginia 1.0% Virgi n ia Beach Developme n t A u thority P u blic Facility Reve nu e, Ref un di n g, Series B, 5.00%, 8/01/19 8/01/20 Washington 2.2% Seattle M un icipal Light a n d Power Reve nu e, Ref un di n g a n d Improveme n t, Series B, 5.00%, 2/01/19 2/01/20 a Washi n gto n State GO, Vario u s P u rpose, Series D, 5.00%, 2/01/23 2/01/24 2/01/25 U.S. Territories 2.4% Guam 0.1% G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.50%, 12/01/18 12/01/19 Puerto Rico 2.3% P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 5.50%, 7/01/18 P u blic Improveme n t, Series A, 5.25%, 7/01/23 P u blic Improveme n t, Series A, FGIC I n s u red, 5.50%, 7/01/21 Series A, 5.00%, 7/01/23 P u erto Rico Commo n wealth Highway a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Tra n sport, Series K, 5.00%, 7/01/19 P u erto Rico Commo n wealth I n frastr u ct u re Fi n a n ci n g A u thority Special Tax Reve nu e, Ref un di n g, Series C, AMBAC I n s u red, 5.50%, 7/01/24 P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series DDD, 5.00%, 7/01/21 Series SS, NATL I n s u red, 5.00%, 7/01/24 Series ZZ, 5.25%, 7/01/19 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, Series C, 5.00%, 8/01/22 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $2,505,704,797) Annual Report | 97 Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Short Term Investments 10.2% Municipal Bonds 10.2% California 0.6% b Metropolita n Water District of So u ther n Califor n ia Waterworks Reve nu e, Ref un di n g, Series B-3, Daily VRDN a n d P u t, 0.06%, 7/01/35 $ $ Series B, Weekly VRDN a n d P u t, 0.13%, 7/01/27 Colorado 0.3% b Colorado Ed u catio n al a n d C u lt u ral Facilities A u thority Reve nu e, Natio n al Jewish Federatio n Bo n d Program, Ref un di n g, Series A-8, Daily VRDN a n d P u t, 0.13%, 9/01/35 Florida 0.2% b Florida State M un icipal Power Age n cy Reve nu e, All-Req u ireme n ts Power S u pply Project, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.20%, 10/01/35 Kentucky 0.9% b Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Hospital Facilities Reve nu e, Baptist Healthcare System, Ref un di n g, Series B-2, Daily VRDN a n d P u t, 0.10%, 8/15/38 Maryland 0.6% b Maryla n d State EDC, EDR, U.S. Pharmacopeial Co n ve n tio n I n c. Project, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.25%, 7/01/38 b Mo n tgomery Co un ty GO, BAN, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.09%, 6/01/26 Massachusetts 1.3% b Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, M u se u m of Fi n e Arts, Series A-1, Daily VRDN a n d P u t, 0.20%, 12/01/37 M u se u m of Fi n e Arts, Series A-2, Daily VRDN a n d P u t, 0.13%, 12/01/37 T u fts U n iversity, Ref un di n g, Series N-2, Daily VRDN a n d P u t, 0.12%, 8/15/34 Wellesley College, Ref un di n g, Series I, Daily VRDN a n d P u t, 0.09%, 7/01/39 Michigan 0.1% b Easter n Michiga n U n iversity Reve nu es, Ge n eral, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.16%, 3/01/49 b Michiga n Higher Ed u catio n Facilities A u thority Reve nu e, Limited Obligatio n , U n iversity of Detroit Mercy Project, Ref un di n g, Daily VRDN a n d P u t, 0.12%, 11/01/36 Minnesota 0.7% b Mi nn eapolis a n d St. Pa u l Ho u si n g a n d RDA Health Care System Reve nu e, Alli n a Health System, Ref un di n g, Series B-1, Daily VRDN a n d P u t, 0.13%, 11/15/35 Series B-2, Daily VRDN a n d P u t, 0.10%, 11/15/35 Missouri 3.3% b Misso u ri Developme n t Fi n a n ce Board C u lt u ral Facilities Reve nu e, The Nelso n Gallery Fo un datio n , Ref un di n g, Series A, Daily VRDN a n d P u t, 0.10%, 12/01/37 b Misso u ri State Health a n d Ed u catio n al Facilities A u thority Ed u catio n al Facilities Reve nu e, St. Lo u is U n iversity, Daily VRDN a n d P u t, 0.12%, 7/01/32 Ref un di n g, Series A-2, Daily VRDN a n d P u t, 0.12%, 10/01/35 Ref un di n g, Series B-1, Daily VRDN a n d P u t, 0.10%, 10/01/35 98 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) Missouri (continued) b Misso u ri State Health a n d Ed u catio n al Facilities A u thority Health Facilities Reve nu e, SSM Health Care, Series C, Daily VRDN a n d P u t, 0.19%, 6/01/45 $ 29,930,000 $ 29,930,000 100,845,000 North Carolina 1.5% b The Charlotte-Meckle n b u rg Hospital A u thority Health Care System Reve nu e, Caroli n as HealthCare System, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.08%, 1/15/38 3,570,000 3,570,000 Series H, Daily VRDN a n d P u t, 0.09%, 1/15/45 40,440,000 40,440,000 b North Caroli n a Medical Care Commissio n Health Care Facilities Reve nu e, Wake Forest U n iversity, Ref un di n g, Series D, Daily VRDN a n d P u t, 0.20%, 7/01/34 3,000,000 3,000,000 47,010,000 Ohio 0.4% b C u yahoga Co un ty Reve nu e, Clevela n d Cli n ic Health System Obligated Gro u p, Series B, S u b Series B-1, Daily VRDN a n d P u t, 0.12%, 1/01/39 11,300,000 11,300,000 Pennsylvania 0.3% b Geisi n ger A u thority Health System Reve nu e, Geisi n ger Health System, Daily VRDN a n d P u t, 0.12%, 11/15/32 3,550,000 3,550,000 Ref un di n g, Series A, Daily VRDN a n d P u t, 0.08%, 5/15/35 4,500,000 4,500,000 8,050,000 Virginia 0.0% † b Virgi n ia Commo n wealth U n iversity Reve nu e, Ge n eral, Series B, AMBAC I n s u red, Daily VRDN a n d P u t, 0.13%, 11/01/30 330,000 330,000 Total Short Term Investments (Cost $313,585,000) 313,585,000 Total Investments (Cost $2,819,289,797) 99.6% 3,059,877,559 Other Assets, less Liabilities 0.4% 11,642,611 Net Assets 100.0% $ 3,071,520,170 See Abbreviations on page 206. † Rounds to less than 0.1% of net assets. a Security purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 99 a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 100 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the year ended February 29. b For the period February 1, 2011 (effective date) to February 28, 2011. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 83.5% Alabama 0.6% Alabama State U n iversity Reve nu e, Ge n eral T u itio n a n d Fee, Ass u red G u ara n ty, 5.00%, 9/01/14 $ $ 9/01/15 9/01/16 East Alabama Health Care A u thority Health Care Facilities Reve nu e, Ma n datory P u t 9/01/13, Series B, 5.00%, 9/01/33 Ma n datory P u t 9/01/18, Series A, 5.25%, 9/01/36 Alaska 0.7% Valdez Mari n e Termi n al Reve nu e, BP Pipeli n es I n c. Project, Ref un di n g, Series A, 5.00%, 1/01/16 Arizona 4.2% Arizo n a State COP, Departme n t of Admi n istratio n , Series B, AGMC I n s u red, 5.00%, 10/01/15 Phoe n ix Civic Improveme n t Corp. Excise Tax Reve nu e, Light Rail Project, AMBAC I n s u red, 5.00%, 7/01/16 California 7.9% Alameda-Co n tra Costa Tra n sit District COP, FHR Comp u ter System Project, 4.00%, 8/01/12 Be nn ett Valley USD, GO, BANS, 4.00%, 1/01/15 Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, S u tter Health, Series A, 5.00%, 8/15/12 Califor n ia State Eco n omic Recovery GO, Series A, 5.25%, 7/01/13 Califor n ia State GO, Ref un di n g, 5.00%, 4/01/15 Califor n ia State P u blic Works Board Lease Reve nu e, Vario u s Capital Projects, Series G, S u b Series G-1, 5.00%, 10/01/13 Califor n ia Statewide CDA, PCR, So u ther n Califor n ia Ediso n Co., Ma n datory P u t 4/01/13, Ref un di n g, Series A, XLCA I n s u red, 4.10%, 4/01/28 Califor n ia Statewide CDA Reve nu e, CHF-Irvi n e LLC, UCI East Camp u s Apartme n ts, Phase II, 5.00%, 5/15/14 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 5.50%, 2/01/13 Fo n ta n a PFA Lease Reve nu e, AMBAC I n s u red, 5.00%, 9/01/14 Fo n ta n a USD, GO, BAN, 4.00%, 12/01/12 Capital Appreciatio n , BAN, zero cp n ., 12/01/12 Gilroy USD, GO, BAN, Meas u re P, 5.00%, 4/01/13 BAN, Meas u re P, ETM, 5.00%, 4/01/13 Capital Appreciatio n , BAN, Meas u re P, zero cp n ., 4/01/13 Imperial Comm un ity College District GO, Capital Appreciatio n Bo n ds, zero cp n ., 8/01/14 Los A n geles CRDA Comm un ity Redevelopme n t Fi n a n ci n g A u thority Reve nu e, B un ker Hill Project, Series A, AGMC I n s u red, 5.00%, 12/01/13 Norther n Califor n ia Power Age n cy P u blic Power Reve nu e, Hydroelectric Project No. 1, Ref un di n g, Series C, Ass u red G u ara n ty, 5.00%, 7/01/15 Pacifica COP, AMBAC I n s u red, 4.50%, 1/01/13 Palo Verde Comm un ity College District COP, AMBAC I n s u red, 5.00%, 1/01/15 102 | Annual Report Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Indiana 0.6% I n dia n apolis Thermal E n ergy System Reve nu e, Ref un di n g, AGMC I n s u red, 4.00%, 10/01/14 $ $ Louisiana 0.1% Lo u isia n a Local Gover n me n t E n viro n me n tal Facilities a n d CDA Reve nu e, Shreveport Utility System Projects, NATL I n s u red, 4.00%, 12/01/14 Massachusetts 0.3% Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, Cape Cod Healthcare Obligatio n , Ass u red G u ara n ty, 4.00%, 11/15/13 11/15/15 Michigan 5.5% Detroit GO, Distrib u tio n State Aid, 5.00%, 11/01/16 11/01/17 Garde n City GO, Ref un di n g, AGMC I n s u red, 2.00%, 4/01/13 4.00%, 4/01/14 4.00%, 4/01/15 4.00%, 4/01/16 Jackso n GO, Capital Appreciatio n Dow n tow n Developme n t, AGMC I n s u red, zero cp n ., 6/01/16 Michiga n M un icipal Bo n d A u thority Reve nu e, Local Gover n me n t Loa n Program, Charter Co un ty of Way n e Local Project, Series B, Ass u red G u ara n ty, 5.00%, 11/01/13 Rochester Comm un ity School District GO, Ref un di n g, AGMC I n s u red, 5.00%, 5/01/15 Royal Oak Hospital Fi n a n ce A u thority Hospital Reve nu e, William Bea u mo n t Hospital, Ref un di n g, Series W, 5.25%, 8/01/17 Wya n dotte Electric Reve nu e, Ref un di n g, Ass u red G u ara n ty, 5.00%, 10/01/13 Minnesota 2.1% Farmi n gto n GO, Improveme n t, Series B, AGMC I n s u red, 3.50%, 2/01/14 Mi nn eapolis Health Care System Reve nu e, Fairview Health Services, Series A, 5.00%, 11/15/12 Mi nn esota Agric u lt u ral a n d Eco n omic Developme n t Board Reve nu e, Health Care Facilities, Esse n tia, Series C-1, Ass u red G u ara n ty, 5.00%, 2/15/15 Mi nn esota State M un icipal Power Age n cy Electric Reve nu e, Series B, 4.00%, 10/01/13 Norther n M un icipal Power Age n cy Electric System Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 1/01/15 Otsego GO, Water, Ref un di n g, Series C, AGMC I n s u red, 2.00%, 12/01/16 Mississippi 0.1% Mississippi Developme n t Ba n k Special Obligatio n Reve nu e, Jackso n P u blic School District GO Bo n d Project, AGMC I n s u red, 5.00%, 4/01/12 Nebraska 0.6% U n iversity of Nebraska Facilities Corp. Lease Re n t Reve nu e, UNMC Health Professio n s, 5.00%, 8/15/13 104 | Annual Report Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New York (continued) S u ffolk Co un ty IDA Civic Facility Reve nu e, Westhampto n Free Associates Library, AMBAC I n s u red, 3.25%, 6/15/12 $ $ Syrac u se GO, P u blic Improveme n t, Series A, AGMC I n s u red, 3.25%, 6/15/12 Triboro u gh Bridge a n d T unn el A u thority Reve nu es, Ref un di n g, Series C, 5.00%, 11/15/12 Ohio 8.1% Akro n COP, District E n ergy Project, 2.75%, 12/01/16 Clevela n d Airport System Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/19 Series C, Ass u red G u ara n ty, 5.00%, 1/01/16 Hamilto n GO, Vario u s P u rpose, Street Improveme n t a n d B u ildi n g, Ref un di n g, 2.00%, 11/01/12 11/01/14 11/01/15 Ohio State Air Q u ality Developme n t A u thority Reve nu e, E n viro n me n tal Improveme n t, B u ckeye Power I n c. Project, 3.00%, 12/01/13 Poll u tio n Co n trol, FirstE n ergy Sol u tio n s Corp., Ma n datory P u t 6/03/13, Ref un di n g, Series A, 2.25%, 12/01/23 Ohio State Departme n t of Admi n istrative Services COP, Admi n istrative K n owledge System, Series A, NATL I n s u red, 5.25%, 9/01/15 Ohio State GO, 3.00%, 5/01/13 Ref un di n g, 3.00%, 5/01/13 Toledo GO, Capital Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.25%, 12/01/14 Limited Tax, Vario u s P u rpose Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.00%, 12/01/12 Limited Tax, Vario u s P u rpose Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.00%, 12/01/13 Limited Tax, Vario u s P u rpose Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.00%, 12/01/14 Limited Tax, Vario u s P u rpose Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.00%, 12/01/15 Wright State U n iversity Reve nu e, Ge n eral Receipts, Series A, 3.00%, 5/01/14 Oklahoma 0.6% T u lsa Co un ty I n d u strial A u thority Ed u catio n al Facilities Lease Reve nu e, Broke n Arrow P u blic Schools Project, 4.00%, 9/01/15 Oregon 0.5% Orego n State Departme n t of Admi n istrative Services COP, Series A, 5.00%, 5/01/13 Pennsylvania 9.6% Pe nn sylva n ia Eco n omic Developme n t Fi n a n ci n g A u thority Exempt Facilities Reve nu e, PPL E n ergy S u pply LLC Project, Ma n datory P u t 9/01/15, Ref un di n g, Series A, 3.00%, 12/01/38 106 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) Philadelphia Gas Works Reve nu e, 1998 Ge n eral Ordi n a n ce, Ref un di n g, Te n th Series, AGMC I n s u red, 3.50%, 7/01/16 $ $ 4.00%, 7/01/17 Philadelphia GO, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 8/01/17 Philadelphia Water a n d Wastewater Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 6/15/13 Readi n g School District GO, Ref un di n g, Series A, 5.00%, 4/01/17 4/01/18 School District of Philadelphia GO, Ref un di n g, Series C, 3.00%, 9/01/13 5.00%, 9/01/14 5.00%, 9/01/15 5.00%, 9/01/16 5.00%, 9/01/17 So u th Fork M un icipal A u thority Hospital Reve nu e, Co n ema u gh Valley Memorial, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 7/01/12 5.00%, 7/01/13 5.00%, 7/01/14 4.00%, 7/01/15 5.00%, 7/01/16 U n iversity of Pittsb u rgh of the Commo n wealth System of Higher Ed u catio n Reve nu e, U n iversity Capital Project, Ma n datory P u t 9/15/13, Series A, 5.50%, 9/15/39 South Carolina 1.0% Piedmo n t M un icipal Power Age n cy Electric Reve nu e, Ref un di n g, Series A-2, 5.00%, 1/01/15 Scago Ed u catio n al Facilities Corp. for Picke n s School District Reve nu e, Picke n s Co un ty Project, AGMC I n s u red, 5.00%, 12/01/14 Tennessee 3.6% Memphis Electric System Reve nu e, s u b. n ote, Ref un di n g, 5.00%, 12/01/15 Memphis GO, BAN, Ref un di n g, 4.00%, 5/01/12 Metropolita n Nashville Airport A u thority Airport Reve nu e, Ref un di n g a n d Improveme n t, Series B, 4.00%, 7/01/13 Sevier Co un ty PBA Reve nu e, Local Gover n me n t P u blic Improveme n t, Series VII-D-1, 5.00%, 6/01/15 Texas 2.4% Brock ISD, GO, Capital Appreciatio n , PSF G u ara n tee, zero cp n ., 8/15/16 Dallas-Fort Worth I n ter n atio n al Airport Reve nu e, Joi n t, Ref un di n g, Series A, 5.00%, 11/01/14 G u lf Coast Waste Disposal A u thority E n viro n me n tal Facilities Reve nu e, BP Prod u cts North America I n c., Ma n datory P u t 9/03/13, Ref un di n g, 2.30%, 1/01/42 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Texas (continued) Harris Co un ty Health Facilities Developme n t Corp. Reve nu e, Christ u s Health, Series A-5, AGMC I n s u red, 3.00%, 7/01/12 $ $ Sa n A n to n io Water Reve nu e, System, Series A, AGMC I n s u red, Pre-Ref un ded, 5.50%, 5/15/13 Tarra n t Co un ty C u lt u ral Ed u catio n Facilities Fi n a n ce Corp. Reve nu e, Christ u s Health, Ref un di n g, Series A, Ass u red G u ara n ty, 5.75%, 7/01/18 Washington 1.2% Ki n g Co un ty Ho u si n g A u thority Reve nu e, Birch Creek Apartme n ts Project, 4.40%, 5/01/18 S n ohomish Co un ty School District No. 2 Everett GO, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 12/01/14 S n ohomish Co un ty School District No. 103 GO, Ref un di n g, 2.50%, 12/01/15 Washi n gto n State Health Care Facilities A u thority Reve nu e, M u ltiCare Health System, Series A, AGMC I n s u red, 4.00%, 8/15/13 Series A, AGMC I n s u red, 4.00%, 8/15/14 Series B, AGMC I n s u red, 4.00%, 8/15/13 Series B, AGMC I n s u red, 4.00%, 8/15/14 Series B, AGMC I n s u red, 4.00%, 8/15/15 U.S. Territories 3.0% Guam 0.1% G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.00%, 12/01/12 Puerto Rico 2.9% P u erto Rico Commo n wealth GO, P u blic Improveme n t, AGMC I n s u red, 5.50%, 7/01/15 P u erto Rico Commo n wealth Gover n me n t Developme n t Ba n k Reve nu e, Ref un di n g, NATL I n s u red, 4.75%, 12/01/15 P u erto Rico Commo n wealth Highway a n d Tra n sportatio n A u thority Highway Reve nu e, Ref un di n g, Series X, NATL I n s u red, 5.50%, 7/01/13 P u erto Rico Electric Power A u thority Power Reve nu e, Series WW, 5.25%, 7/01/13 P u erto Rico M un icipal Fi n a n ce Age n cy GO, Series A, AGMC I n s u red, 5.75%, 8/01/12 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ma n datory P u t 7/01/17, Ref un di n g, Series M-2, 5.75%, 7/01/34 Ma n datory P u t 7/01/17, Ref un di n g, AMBAC I n s u red, 5.50%, 7/01/35 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $610,594,043) Short Term Investments 15.8% Municipal Bonds 15.8% California 0.2% a Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Ref un di n g, Series C, Daily VRDN a n d P u t, 0.10%, 11/01/26 108 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) Colorado 1.0% a Colorado Ed u catio n al a n d C u lt u ral Facilities A u thority Reve nu e, Natio n al Jewish Federatio n Bo n d Program, Series A-11, Daily VRDN a n d P u t, 0.13%, 8/01/27 $ $ a Pitki n Co un ty IDR, Aspe n Skii n g Co. Project, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.12%, 4/01/16 Florida 0.2% a Florida State M un icipal Power Age n cy Reve nu e, All-Req u ireme n ts Power S u pply Project, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.20%, 10/01/35 Kentucky 2.1% a Lo u isville a n d Jefferso n Co un ty Metropolita n Gover n me n t Health System Reve nu e, Norto n Healthcare, Series B, Daily VRDN a n d P u t, 0.10%, 10/01/39 a Shelby Co un ty Lease Reve nu e, Series A, Daily VRDN a n d P u t, 0.10%, 9/01/34 Maryland 1.5% a Maryla n d State EDC, EDR, U.S. Pharmacopeial Co n ve n tio n I n c. Project, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.25%, 7/01/38 Series B, Daily VRDN a n d P u t, 0.25%, 7/01/38 a Mo n tgomery Co un ty GO, BAN, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.09%, 6/01/26 Michigan 0.4% a Easter n Michiga n U n iversity Reve nu es, Ge n eral, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.16%, 3/01/49 Garde n City GO, Ref un di n g, AGMC I n s u red, 2.00%, 4/01/12 a Michiga n Higher Ed u catio n Facilities A u thority Reve nu e, Limited Obligatio n , U n iversity of Detroit Mercy Project, Ref un di n g, Daily VRDN a n d P u t, 0.12%, 11/01/36 Minnesota 0.6% a Mi nn eapolis a n d St. Pa u l Ho u si n g a n d RDA Health Care System Reve nu e, Alli n a Health System, Ref un di n g, Series B-1, Daily VRDN a n d P u t, 0.13%, 11/15/35 Missouri 2.3% a Misso u ri Developme n t Fi n a n ce Board C u lt u ral Facilities Reve nu e, The Nelso n Gallery Fo un datio n , Ref un di n g, Series A, Daily VRDN a n d P u t, 0.10%, 12/01/37 a Misso u ri State Health a n d Ed u catio n al Facilities A u thority Ed u catio n al Facilities Reve nu e, St. Lo u is U n iversity, Daily VRDN a n d P u t, 0.12%, 7/01/32 The Washi n gto n U n iversity, Series B, Daily VRDN a n d P u t, 0.13%, 2/15/33 New Hampshire 0.3% a New Hampshire Health a n d Ed u catio n Facilities A u thority Reve nu e, Dartmo u th College, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.14%, 6/01/31 New York 3.3% a MTA Dedicated Tax F un d Reve nu e, Ref un di n g, Series B, AGMC I n s u red, Weekly VRDN a n d P u t, 0.75%, 11/01/22 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) North Carolina 2.0% a Charlotte-Meckle n b u rg Hospital A u thority Health Care System Reve nu e, Caroli n as, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.08%, 1/15/38 $ $ Series H, Daily VRDN a n d P u t, 0.09%, 1/15/45 a North Caroli n a Medical Care Commissio n Health Care Facilities Reve nu e, Wake Forest U n iversity, Ref un di n g, Series D, Daily VRDN a n d P u t, 0.20%, 7/01/34 Ohio 1.3% a C u yahoga Co un ty Reve nu e, Clevela n d Cli n ic Health System Obligated Gro u p, Series B, S u b Series B-1, Daily VRDN a n d P u t, 0.12%, 1/01/39 Wright State U n iversity Reve nu e, Ge n eral Receipts, Series A, 2.00%, 5/01/12 Pennsylvania 0.6% a Geisi n ger A u thority Health System Reve nu e, Geisi n ger Health System, Daily VRDN a n d P u t, 0.12%, 11/15/32 Ref un di n g, Series A, Daily VRDN a n d P u t, 0.08%, 5/15/35 Total Short Term Investments (Cost $120,622,348) Total Investments (Cost $731,216,391) 99.3% Other Assets, less Liabilities 0.7% Net Assets 100.0% $ See Abbreviations on page 206. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 110 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 112 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. 114 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds 92.5% Alabama 0.4% Alabama State Port A u thority Docks Facilities Reve nu e, Ref un di n g, 6.00%, 10/01/40 $ $ Camde n IDB Exempt Facilities Reve nu e, Weyerhae u ser, Series A, Pre-Ref un ded, 6.125%, 12/01/24 Series B, Pre-Ref un ded, 6.375%, 12/01/24 Co u rtla n d IDB E n viro n me n tal Improveme n t Reve nu e, I n ter n atio n al Paper Co. Projects, Ref un di n g, Series B, 6.25%, 8/01/25 C u llma n Co un ty Health Care A u thority GO, Ref un di n g, 7.00%, 2/01/36 Phe n ix City IDB E n viro n me n tal Improveme n t Reve nu e, MeadWestvaco-Mead Coated Board Project, Ref un di n g, Series B, 6.10%, 5/15/30 Prattville IDB E n viro n me n tal Improveme n t Reve nu e, I n ter n atio n al Paper Co. Projects, Series A, 9.25%, 3/01/33 Selma IDBR, G u lf Opport un ity Zo n e, I n ter n atio n al Paper Co. Projects, Series A, 5.80%, 5/01/34 Alaska 0.1% Alaska I n d u strial Developme n t a n d Export A u thority Power Reve nu e, Upper Ly nn Ca n al Regio n al Power, 5.80%, 1/01/18 5.875%, 1/01/32 Arizona 4.0% Apache Co un ty IDA, IDR, T u cso n Electric Power Co. Project, Ref un di n g, Series C, 5.85%, 3/01/26 PCR, T u cso n Electric Power Co. Project, Ref un di n g, Series A, 5.85%, 3/01/28 PCR, T u cso n Electric Power Co. Project, Ref un di n g, Series B, 5.875%, 3/01/33 Arizo n a Health Facilities A u thority Hospital System Reve nu e, Joh n C. Li n col n Health Network, Pre-Ref un ded, 6.375%, 12/01/37 Arizo n a Health Facilities A u thority Reve nu e, Catholic Healthcare West, Series B1, 5.25%, 3/01/39 Casa Gra n de IDA Hospital Reve nu e, Casa Gra n de Regio n al Medical Ce n ter, Series A, 7.25%, 12/01/32 Dow n tow n Phoe n ix Hotel Corp. Reve nu e, s u b. bo n d, Series B, NATL RE, FGIC I n s u red, 5.00%, 7/01/36 Maricopa Co un ty IDA Health Facility Reve nu e, Catholic Healthcare West Project, Ref un di n g, Series A, 5.50%, 7/01/26 Maricopa Co un ty PCC, PCR, El Paso Electric Co. Project, Series A, 7.25%, 4/01/40 So u ther n Califor n ia Ediso n Co., Ref un di n g, Series A, 5.00%, 6/01/35 Vario u s, P u blic Service Co., Palo Verde Project, Ref un di n g, Series A, 6.25%, 1/01/38 Navajo Co un ty PCC Reve nu e, Ma n datory P u t 6/01/16, Series D, 5.75%, 6/01/34 Phoe n ix Civic Improveme n t Corp. Airport Reve nu e, j un ior lie n , Series A, 5.00%, 7/01/40 se n ior lie n , Series A, 5.00%, 7/01/38 Pima Co un ty IDAR, I n d u strial Developme n t, T u cso n Electric Power Co., Series A, 6.375%, 9/01/29 Pi n al Co un ty Electric District No. 3 Reve nu e, Ref un di n g, 5.25%, 7/01/41 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Arizona (continued) Salt Verde Fi n a n cial Corp. Se n ior Gas Reve nu e, 5.25%, 12/01/25 $ $ 5.50%, 12/01/29 U n iversity Medical Ce n ter Corp. Hospital Reve nu e, 6.00%, 7/01/24 6.25%, 7/01/29 5.00%, 7/01/35 6.50%, 7/01/39 Y u ma Co un ty IDA Water a n d Sewer Exempt Facility Reve nu e, Water a n d Sewer, Ref un di n g, Series A, 6.375%, 12/01/37 Arkansas 0.1% Arka n sas State Developme n t Fi n a n ce A u thority I n d u strial Facilities Reve nu e, Potlatch Corp. Projects, Series A, 7.75%, 8/01/25 Baxter Co un ty IDR, Aeroq u ip Corp. Project, Ref un di n g, 5.80%, 10/01/13 Warre n Solid Waste Disposal Reve nu e, Potlatch Corp. Project, 7.00%, 4/01/12 California 17.9% Aliso Viejo CFD No. 2005-01 Special Tax, Gle n wood at Aliso Viejo, 6.00%, 9/01/38 Alvord USD, GO, Electio n of 2007, Ref un di n g, Series B, AGMC I n s u red, zero cp n ., 8/01/41 A n aheim City School District GO, AGMC I n s u red, zero cp n ., 8/01/30 Electio n of 2002, AGMC I n s u red, zero cp n ., 8/01/29 A n aheim PFAR, Ref un di n g, Series A-2, NATL RE, FGIC I n s u red, 4.75%, 9/01/29 Az u sa Special Tax, Escrow, CFD No. 2005-1, Improveme n t Area 1, 5.00%, 9/01/37 Bay Area Toll A u thority Toll Bridge Reve nu e, Sa n Fra n cisco Bay Area, Ref un di n g, Series F-1, 5.50%, 4/01/43 Bea u mo n t Fi n a n ci n g A u thority Local Age n cy Reve nu e, Improveme n t Area No. 19C, Series A, 5.35%, 9/01/36 Bea u mo n t PFAR, Sewer E n terprise Project, Series A, Pre-Ref un ded, 6.90%, 9/01/23 Califor n ia Co un ty Tobacco Sec u ritizatio n Age n cy Tobacco Reve nu e, Asset-Backed, Alameda Co un ty Tobacco Asset Sec u ritizatio n Corp., 5.875%, 6/01/35 Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Childre n s Hospital of Ora n ge Co un ty, Series A, 6.50%, 11/01/24 Childre n s Hospital of Ora n ge Co un ty, Series A, 6.50%, 11/01/38 Marshall Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.00%, 11/01/24 Marshall Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.00%, 11/01/29 Marshall Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.00%, 11/01/33 Califor n ia HFAR, Home Mortgage, Series K, 4.70%, 8/01/31 Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, Departme n t of Social Services Admi n istratio n B u ildi n g, AMBAC I n s u red, 5.00%, 12/01/30 12/01/35 Califor n ia M un icipal Fi n a n ce A u thority Reve nu e, Harbor Regio n al Ce n ter Project, 8.50%, 11/01/39 116 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia PCFA Water Facilities Reve nu e, America n Water Capital Corp. Project, 5.25%, 8/01/40 $ $ Califor n ia State GO, Ref un di n g, 5.25%, 4/01/30 Ref un di n g, 5.25%, 4/01/32 Vario u s P u rpose, 6.00%, 4/01/38 Vario u s P u rpose, 5.25%, 11/01/40 Vario u s P u rpose, Ref un di n g, 5.25%, 3/01/30 Vario u s P u rpose, Ref un di n g, 5.50%, 3/01/40 Vario u s P u rpose, Ref un di n g, 5.00%, 10/01/41 Califor n ia State P u blic Works Board Lease Reve nu e, Tr u stees of Califor n ia State U n iversity, Series J, 6.00%, 11/01/29 11/01/34 Califor n ia Statewide CDA Reve nu e, America n Baptist Home West, Ref un di n g, 6.00%, 10/01/29 America n Baptist Home West, Ref un di n g, 6.25%, 10/01/39 Elder Care Allia n ce, Series A, Pre-Ref un ded, 8.25%, 11/15/32 Mo n terey I n stit u te I n ter n atio n al, 5.50%, 7/01/31 St. Joseph Health System, Series B, FGIC I n s u red, 5.75%, 7/01/47 St. Joseph Health System, Series E, AGMC I n s u red, 5.25%, 7/01/47 S u tter Health, Ref un di n g, Series A, 5.00%, 11/15/43 Thomas Jefferso n School of Law, Ref un di n g, Series A, 7.25%, 10/01/38 Califor n ia Statewide CDA Special Tax Reve nu e, CFD 2007-1, Ori n da, 6.00%, 9/01/37 Chabot-Las Positas Comm un ity College District GO, Capital Appreciatio n Bo n ds, Series C, AMBAC I n s u red, zero cp n ., 8/01/33 8/01/34 8/01/45 Chi n o CFD Special Tax, No. 03-3, Improveme n t Area 2, 5.00%, 9/01/36 Ch u la Vista CFD Special Tax, No. 07-I, Otay Ra n ch Village Eleve n , 5.875%, 9/01/34 No. 13-I, Otay Ra n ch Village Seve n , 5.35%, 9/01/36 El Dorado Co un ty CFD No. 2001-1 Special Tax, Promo n tory Specific Pla n , 6.30%, 9/01/31 Foothill/Easter n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, 5.85%, 1/15/23 zero cp n ., 1/15/22 zero cp n ., 1/15/31 zero cp n ., 1/15/34 zero cp n ., 1/15/36 F u llerto n CFD No. 1 Special Tax, Amerige Heights, 6.20%, 9/01/32 Golde n State Tobacco Sec u ritizatio n Corp. Tobacco Settleme n t Reve nu e, Asset-Backed, Ref un di n g, Se n ior Series A-1, 5.00%, 6/01/33 Asset-Backed, Series A-3, Pre-Ref un ded, 7.875%, 6/01/42 E n ha n ced, Asset-Backed, Ref un di n g, Series A, 5.00%, 6/01/45 E n ha n ced, Asset-Backed, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 6/01/45 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Lake Elsi n ore 1915 Act Special Assessme n t, AD No. 93-1, Limited Obligatio n , Ref un di n g, 7.00%, 9/02/30 $ $ Lee Lake Water District CFD No. 3 Special Tax, Retreat, 5.95%, 9/01/34 Livermore CFD Special Tax, No. 06-1, Shea Properties, 5.40%, 9/01/36 Los A n geles Departme n t of Airports Airport Reve nu e, Los A n geles I n ter n atio n al Airport, Se n ior, Ref un di n g, Series A, 5.00%, 5/15/40 se n ior bo n d, Series D, 5.00%, 5/15/40 Los A n geles MFR, Ref un di n g, Series J-1B, 7.125%, 1/01/24 Series J-1C, 7.125%, 1/01/24 Series J-2B, 8.50%, 1/01/24 a Series J-2C, 8.50%, 1/01/24 Los A n geles USD, GO, Series KRY, 5.25%, 7/01/34 Los A n geles Wastewater System Reve nu e, Ref un di n g, Series A, NATL I n s u red, 5.00%, 6/01/30 M-S-R E n ergy A u thority Gas Reve nu e, Series B, 6.125%, 11/01/29 Series B, 7.00%, 11/01/34 Series C, 6.50%, 11/01/39 M u rrieta 1915 Act Special Tax, CFD No. 2000-1, 6.375%, 9/01/30 Novato RDA Tax Allocatio n , Hamilto n Field Redevelopme n t Project, 6.75%, 9/01/40 Perris UHSD Fi n a n ci n g A u thority Reve nu e, 5.75%, 9/01/30 6.00%, 9/01/33 6.125%, 9/01/41 Poway USD Special Tax, CFD No. 10, Area A, Pre-Ref un ded, 6.10%, 9/01/31 CFD No. 11, Area A, 5.375%, 9/01/28 CFD No. 11, Area A, 5.375%, 9/01/34 CFD No. 14, Del S u r, 5.25%, 9/01/36 Rockli n Special Tax, CFD No. 10, Whit n ey, 5.00%, 9/01/35 Romola n d School District Special Tax, CFD No. 1, Improveme n t Area 1, 5.35%, 9/01/28 Improveme n t Area 1, 5.40%, 9/01/36 Improveme n t Area 2, 5.35%, 9/01/38 Roseville Special Tax, CFD No. 1, Westpark, 5.25%, 9/01/25 Sa n B u e n ave n t u ra Reve nu e, Comm un ity Memorial Health System, 8.00%, 12/01/31 7.50%, 12/01/41 Sa n Fra n cisco City a n d Co un ty COP, M u ltiple Capital Improveme n t Projects, Series A, 5.00%, 4/01/29 Sa n Fra n cisco City a n d Co un ty RDA Lease Reve nu e, George R. Mosco n e Ce n ter, zero cp n ., 7/01/12 7/01/13 7/01/14 Sa n Fra n cisco Uptow n Parki n g Corp. Parki n g Reve nu e, U n io n Sq u are, NATL I n s u red, 6.00%, 7/01/31 118 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Colorado (continued) De n ver Health a n d Hospital A u thority Healthcare Reve nu e, Series A, Pre-Ref un ded, 6.25%, 12/01/33 $ $ E-470 P u blic Highway A u thority Reve nu e, Capital Appreciatio n , Ref un di n g, Series B, NATL I n s u red, zero cp n ., 9/01/37 Capital Appreciatio n , Ref un di n g, Series B, NATL I n s u red, zero cp n ., 9/01/38 Capital Appreciatio n , Ref un di n g, Series B, NATL I n s u red, zero cp n ., 9/01/39 Capital Appreciatio n , Series A, NATL I n s u red, zero cp n ., 9/01/28 Capital Appreciatio n , Series B, NATL I n s u red, zero cp n ., 9/01/29 Capital Appreciatio n , Series B, NATL I n s u red, zero cp n ., 9/01/30 Capital Appreciatio n , Series B, NATL I n s u red, zero cp n ., 9/01/31 Series A1, NATL I n s u red, 5.50%, 9/01/24 Series C, 5.375%, 9/01/26 Series C1, NATL I n s u red, 5.50%, 9/01/24 Series D1, NATL I n s u red, 5.50%, 9/01/24 Eagle Co un ty Sports a n d Ho u si n g Facilities Reve nu e, Vail Associate Project, Ref un di n g, 6.95%, 8/01/19 P u blic A u thority for Colorado E n ergy Nat u ral Gas P u rchase Reve nu e, 6.125%, 11/15/23 6.25%, 11/15/28 6.50%, 11/15/38 Regio n al Tra n sportatio n District COP, Series A, 5.00%, 6/01/25 S u perior Metropolita n District No. 1 Special Reve nu e, Ref un di n g, AMBAC I n s u red, 5.00%, 12/01/28 a,b Villages Castle Rock Metropolita n District No. 4 Reve nu e, Ref un di n g, 8.50%, 6/01/31 Connecticut 0.2% Co nn ectic u t State Developme n t A u thority PCR, Wester n Massach u setts Electric Co., Ref un di n g, Series A, 5.85%, 9/01/28 Co nn ectic u t State Health a n d Ed u catio n al Facilities A u thority Reve nu e, St. Marys Hospital, Ref un di n g, Series E, 5.50%, 7/01/20 District of Columbia 2.4% District of Col u mbia Ballpark Reve nu e, Series B-1, NATL RE, FGIC I n s u red, 5.00%, 2/01/35 District of Col u mbia Hospital Reve nu e, Childre n s Hospital Obligated Gro u p, Ass u red G u ara n ty, 5.25%, 7/15/38 District of Col u mbia Reve nu e, Ass n . of America n Medical Colleges, Series B, 5.25%, 10/01/36 Capital Appreciatio n , Georgetow n U n iversity, Growth a n d I n come Sec u rities, AMBAC I n s u red, zero cp n . to 3/31/18, 5.00% thereafter, 4/01/36 The Catholic U n iversity of America, Ref un di n g, 5.00%, 10/01/34 Ce n ter for Strategic a n d I n ter n atio n al St u dies I n c. Iss u e, Ref un di n g, 6.375%, 3/01/31 Ce n ter for Strategic a n d I n ter n atio n al St u dies I n c. Iss u e, Ref un di n g, 6.625%, 3/01/41 Deed Tax, Series A, 5.00%, 6/01/40 Methodist Home Iss u e, 6.00%, 1/01/29 Methodist Home Iss u e, Series A, 7.375%, 1/01/30 Methodist Home Iss u e, Series A, 7.50%, 1/01/39 120 | Annual Report Annual Report | 122 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Florida (continued) Sto n egate CDD Special Assessme n t Reve nu e, 6.00%, 5/01/24 $ $ Tara CDD No. 1 Capital Improveme n t Reve nu e, Series A, 7.15%, 5/01/31 Ve n etia n CDD Capital Improveme n t Reve nu e, Series A, 6.75%, 5/01/34 Vera n dah East CDD Reve nu e, Capital Improveme n t, Series A, 5.40%, 5/01/37 Vera n dah West CDD Reve nu e, Series A, 6.625%, 5/01/33 Village CDD No. 8 Special Assessme n t Reve nu e, 6.375%, 5/01/38 Village CDD No. 9 Special Assessme n t Reve nu e, 6.75%, 5/01/31 7.00%, 5/01/41 Ref un di n g, 5.00%, 5/01/22 Ref un di n g, 5.25%, 5/01/31 Ref un di n g, 5.50%, 5/01/42 Village Ce n ter CDD Recreatio n al Reve nu e, s u b. bo n d, Series B, 6.25%, 1/01/13 S u b Series B, 8.25%, 1/01/17 S u b Series C, 7.375%, 1/01/19 Waterlefe CDD Capital Improveme n t Reve nu e, Series A, 6.95%, 5/01/31 Waters Edge CDD Capital Improveme n t Reve nu e, 5.30%, 5/01/36 Westchase East CDD Capital Improveme n t Reve nu e, 7.10%, 5/01/21 Wi n ter Garde n Village at Fowler Groves CDD Special Tax, 5.65%, 5/01/37 Georgia 3.0% Atla n ta Airport Reve nu e, Ge n eral, Series A, 5.00%, 1/01/40 Atla n ta Tax Allocatio n , Pri n ceto n Lakes Project, 5.50%, 1/01/31 Atla n ta Water a n d Wastewater Reve nu e, Ref un di n g, Series A, 6.25%, 11/01/34 Series B, AGMC I n s u red, 5.25%, 11/01/34 Baldwi n Co un ty Hospital A u thority Reve nu e, Oco n ee Regio n al Medical Ce n ter, 5.375%, 12/01/28 B u rke Co un ty Developme n t A u thority PCR, Oglethorpe Power Corp., Vogtle Project, Series C, 5.70%, 1/01/43 Series E, 7.00%, 1/01/23 Floyd Co un ty Developme n t A u thority E n viro n me n tal Improveme n t Reve nu e, Temple-I n la n d I n c., Ref un di n g, 5.70%, 12/01/15 Forsyth Co un ty Hospital A u thority Reve nu e, A n ticipatio n Certificates, Georgia Baptist Health Care System Project, ETM, 6.25%, 10/01/18 6.375%, 10/01/28 F u lto n Co un ty Reside n tial Care Reve nu e, Le n brook Project, Series A, 5.00%, 7/01/27 Gai n esville RDA Ed u catio n al Facilities Reve nu e, Riverside Military Academy, Ref un di n g, 5.125%, 3/01/37 He n ry Co un ty Hospital A u thority Reve nu e, He n ry Medical Ce n ter I n c. Project, Ref un di n g, NATL I n s u red, 5.00%, 7/01/34 Mai n Street Nat u ral Gas I n c. Gas Project Reve nu e, Series A, 5.50%, 9/15/25 9/15/27 9/15/28 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Georgia (continued) McD u ffie Co un ty Developme n t A u thority Waste Disposal Reve nu e, Temple-I n la n d Forest Prod u cts, 6.95%, 12/01/23 $ $ Richmo n d Co un ty Developme n t A u thority E n viro n me n tal Improveme n t Reve nu e, I n ter n atio n al Paper Co. Project, Series A, 6.25%, 11/01/33 Sava nn ah EDA Reve nu e, Recovery Zo n e Facility, I n ter n atio n al Paper Co. Project, Series A, 6.25%, 11/01/33 Hawaii 0.1% Hawaii State Departme n t of B u dget a n d Fi n a n ce Special P u rpose Reve nu e, Hawaiia n Electric Co. a n d S u bsidiary, 6.50%, 7/01/39 Idaho 0.7% Idaho Health Facilities A u thority Reve nu e, St. L u kes Health System Project, Series A, 6.75%, 11/01/37 Idaho State Ho u si n g a n d Fi n a n ce Ass n . EDR, TDF Facility Project, Recovery Zo n e Facilities, Series A, 7.00%, 2/01/36 Nez Perce Co un ty PCR, Potlatch 84, 7.00%, 12/01/14 Potlatch Corp. Project, Ref un di n g, 6.00%, 10/01/24 Illinois 5.9% A n tioch Village Special Service Area No. 1 Special Tax, Deercrest Project, 6.625%, 3/01/33 Boli n gbrook Special Service Area No. 1 Special Tax, A u g u sta Village Project, Pre-Ref un ded, 6.25%, 3/01/32 6.75%, 3/01/32 Bo u rbo nn ais I n d u strial Project Reve nu e, Olivet Nazare n e U n iversity Project, 5.50%, 11/01/40 Brya n t PCR, Ce n tral Illi n ois Light Co. Project, Ref un di n g, NATL I n s u red, 5.90%, 8/01/23 Cary Special Tax, Ref un di n g, Radia n I n s u red, 5.00%, 3/01/30 Chicago Board of Ed u catio n GO, Ref un di n g, 5.00%, 12/01/31 Series A, 5.50%, 12/01/39 Chicago GO, Project, Series A, 5.25%, 1/01/35 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/27 Chicago OHare I n ter n atio n al Airport Reve nu e, Ge n eral Airport Third Lie n , Series A, NATL RE, FGIC I n s u red, 5.00%, 1/01/33 Passe n ger Facility, Series B, 5.00%, 1/01/35 Passe n ger Facility, Series B, 5.00%, 1/01/40 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/38 Chicago Sales Tax Reve nu e, Ref un di n g, Series A, 5.00%, 1/01/41 Chicago Tra n sit A u thority Sales Tax Receipts Reve nu e, 5.25%, 12/01/36 Cook Co un ty GO, Ref un di n g, Series A, 5.25%, 11/15/33 Series G, 5.00%, 11/15/28 124 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Illinois (continued) Illi n ois Fi n a n ce A u thority Reve nu e, I n stit u te Tech n ology, 6.50%, 2/01/23 $ $ I n stit u te Tech n ology, 7.125%, 2/01/34 L u thera n Hillside Village, Ref un di n g, 5.25%, 2/01/37 Navistar I n ter n atio n al, Recovery Zo n e Facility, 6.50%, 10/15/40 Res u rrectio n Health Care, Series A, AGMC I n s u red, 5.25%, 5/15/29 Riverside Health System, 6.25%, 11/15/35 Roosevelt U n iversity Project, Ref un di n g, 6.50%, 4/01/39 R u sh U n iversity Medical Ce n ter Obligated Gro u p, Series B, 7.25%, 11/01/38 Sherma n Health System, Series A, 5.50%, 8/01/37 Illi n ois Fi n a n ce A u thority Water Facility Reve nu e, America n Water Capital Corp. Project, 5.25%, 10/01/39 5/01/40 Illi n ois Health Facilities A u thority Reve nu e, Thorek Hospital a n d Medical Ce n ter, Ref un di n g, 5.375%, 8/15/28 Illi n ois State Developme n t Fi n a n ce A u thority PCR, Amere n Corp. a n d Ce n tral Illi n ois P u blic Service Co., Ref un di n g, Series A, 5.50%, 3/01/14 Illi n ois State Fi n a n ce A u thority St u de n t Ho u si n g Reve nu e, CHF-DeKalb II LLC, Norther n Illi n ois U n iversity Project, 6.875%, 10/01/43 Normal LLC, Illi n ois State U n iversity, 7.00%, 4/01/43 Metropolita n Pier a n d Expositio n A u thority Dedicated State Tax Reve nu e, McCormick Place Expa n sio n Project, Series A, 5.50%, 6/15/50 Metropolita n Pier a n d Expositio n A u thority Hospitality Facilities Reve nu e, McCormick Place Co n ve n tio n Ce n ter, ETM, 7.00%, 7/01/26 Mi n ooka Special Assessme n t, Improveme n t, Prairie Ridge Project, 6.875%, 3/01/33 Otter Creek Water Reclamatio n District Ka n e Co un ty GO, Separate Waterworks a n d Sewage System, Ref un di n g, XLCA I n s u red, 5.00%, 1/01/39 Pla n o Special Service Area No. 2 Special Tax, Lakewood Spri n gs Project, Series B, 6.375%, 3/01/34 Railsplitter Tobacco Settleme n t A u thority Reve nu e, 6.25%, 6/01/24 Ref un di n g, 6.00%, 6/01/28 U n iversity of Illi n ois U n iversity Reve nu es, A u xiliary Facilities System, Ref un di n g, NATL I n s u red, 5.00%, 4/01/32 Wa u co n da Special Service Area No. 1 Special Tax, Liberty Lakes Project, 6.00%, 3/01/33 6.625%, 3/01/33 Yorkville U n ited City Special Service Area Special Tax, No. 2003-101, Wi n dett Ridge Project, 6.875%, 3/01/33 No. 2004-104, MPI Gra n de Reserve Project, 6.375%, 3/01/34 No. 2005-108, A u t u m n Creek Project, 6.00%, 3/01/36 Indiana 1.1% Delaware Co un ty Hospital A u thority Hospital Reve nu e, Cardi n al Health System, 5.25%, 8/01/36 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Indiana (continued) Goshe n I n d u strial Reve nu e, Gree n croft Hospital Ass n . I n c., Ref un di n g, 5.75%, 8/15/19 $ $ 8/15/28 I n dia n a Health a n d Ed u catio n al Facility Fi n a n ci n g A u thority Hospital Reve nu e, 5.50%, 3/01/37 I n dia n a Health a n d Ed u catio n al Facility Fi n a n ci n g A u thority Reve nu e, Baptist Homes of I n dia n a, Ref un di n g, 5.25%, 11/15/35 I n dia n a Health Facility Fi n a n ci n g A u thority Hospital Reve nu e, 6.25%, 3/01/25 6.00%, 3/01/34 I n dia n a M un icipal Power Age n cy Power S u pply System Reve nu e, I n dia n a M un icipal Power Age n cy, Series B, 6.00%, 1/01/39 I n dia n a State Fi n a n ce A u thority Reve nu e, Baptist Homes of I n dia n a Se n ior Livi n g, 5.75%, 11/15/41 Ed u catio n al Facilities, Maria n U n iversity Project, 6.375%, 9/15/41 Jasper Co un ty PCR, Norther n I n dia n a P u blic Service Co., Ref un di n g, Series C, NATL I n s u red, 5.60%, 11/01/16 5.85%, 4/01/19 Iowa 0.1% Iowa Higher Ed u catio n Loa n A u thority Reve nu e, Private College Facility, Upper Iowa U n iversity Project, Ref un di n g, 6.00%, 9/01/39 Kansas 0.1% Ka n sas State Developme n t Fi n a n ce A u thority Hospital Reve nu e, Adve n tist Health, Ref un di n g, 5.75%, 11/15/38 Kentucky 1.4% Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Health System Reve nu e, Norto n Healthcare I n c., Ref un di n g, Series C, NATL I n s u red, 6.10%, 10/01/22 Ref un di n g, Series C, NATL I n s u red, 6.15%, 10/01/27 Series C, NATL I n s u red, Pre-Ref un ded, 6.10%, 10/01/22 Series C, NATL I n s u red, Pre-Ref un ded, 6.15%, 10/01/27 Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Hospital Facilities Reve nu e, Owe n sboro Medical Health System, Ref un di n g, Series A, 6.50%, 3/01/45 Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Hospital System Reve nu e, Appalachia n Regio n al Health Ce n ter Facility, Ref un di n g a n d Improveme n t, 5.875%, 10/01/22 Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Lo u isville Are n a Project Reve nu e, Lo u isville Are n a, S u b Series A-1, Ass u red G u ara n ty, 6.00%, 12/01/42 Lo u isville a n d Jefferso n Co un ty Metropolita n Gover n me n t College Reve nu e, Improveme n t, Bellarmie U n iversity I n c. Project, 5.625%, 5/01/29 6.125%, 5/01/39 Lo u isville a n d Jefferso n Co un ty Metropolita n Gover n me n t Health Facilities Reve nu e, Jewish Hospital a n d St. Marys HealthCare I n c. Project, Ref un di n g, 6.125%, 2/01/37 Ohio Co un ty PCR, Big Rivers Electric Corp. Project, Ref un di n g, Series A, 6.00%, 7/15/31 126 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Kentucky (continued) Owe n Co un ty Waterworks System Reve nu e, America n Water Co. Project, Series A, 6.25%, 6/01/39 $ $ 5.375%, 6/01/40 Louisiana 3.7% Bea u regard Parish Reve nu e, Boise Cascade Corp. Project, Ref un di n g, 6.80%, 2/01/27 Lo u isia n a Local Gover n me n t E n viro n me n tal Facilities a n d CDA Reve nu e, Westlake Chemical Corp. Projects, 6.75%, 11/01/32 Series A, 6.50%, 8/01/29 Series A-2, 6.50%, 11/01/35 Lo u isia n a P u blic Facilities A u thority Hospital Reve nu e, Fra n cisca n Missio n aries of O u r Lady Health System Project, 6.75%, 7/01/39 Lo u isia n a P u blic Facilities A u thority Reve nu e, E n tergy G u lf States Lo u isia n a, Ref un di n g, Series A, 5.00%, 9/01/28 E n tergy LLC Project, Ref un di n g, 5.00%, 6/01/30 FHA I n s u red Mortgage, Bato n Ro u ge Ge n eral Medical Ce n ter Project, NATL I n s u red, 5.25%, 7/01/33 Ochs n er Cli n ic Fo un datio n Project, 6.50%, 5/15/37 Ochs n er Cli n ic Fo un datio n Project, 6.75%, 5/15/41 Ochs n er Cli n ic Fo un datio n Project, Series B, 5.25%, 5/15/38 Ochs n er Cli n ic Fo un datio n Project, Series B, 5.50%, 5/15/47 Lo u isia n a State Gasoli n e a n d F u els Tax Reve nu e, seco n d lie n , Series B, 5.00%, 5/01/45 New Orlea n s GO, Limited Tax, NATL I n s u red, 5.00%, 3/01/21 P u blic Improveme n t, Series A, Radia n I n s u red, 5.25%, 12/01/36 St. Joh n the Baptist Parish Reve nu e, Maratho n Oil Corp. Project, Series A, 5.125%, 6/01/37 Maine 0.2% Mai n e Health a n d Higher Ed u catio n al Facilities A u thority Reve nu e, Mai n eGe n eral Medical Ce n ter Iss u e, 6.75%, 7/01/36 7.00%, 7/01/41 R u mford PCR, Boise Cascade Corp. Project, Ref un di n g, 6.625%, 7/01/20 Maryland 0.6% Harford Co un ty Special Obligatio n Tax Allocatio n , Beachtree Estates Project, 7.50%, 7/01/40 Maryla n d State Comm un ity Developme n t Admi n istratio n Developme n t Ho u si n g a n d CDR, Ho u si n g, Series A, 5.875%, 7/01/16 Maryla n d State EDC Port Facilities Reve nu e, CNX Mari n eTermi n als I n c., Ref un di n g, 5.75%, 9/01/25 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Maryland (continued) Maryla n d State EDC Reve nu e, Chesapeake Bay Co n fere n ce Ce n ter Project, se n ior lie n , Ref un di n g, Series A, 5.00%, 12/01/16 $ $ Series A, 5.00%, 12/01/31 Series B, 5.00%, 12/01/16 Series B, 5.25%, 12/01/31 Maryla n d State EDC, EDR, 5.75%, 6/01/35 Maryla n d State Health a n d Higher Ed u catio n al Facilities A u thority Reve nu e, A nn e Ar un del Health System, Series A, 6.75%, 7/01/39 Ede n wald, Series A, 5.40%, 1/01/37 Washi n gto n Co un ty Hospital, 6.00%, 1/01/43 Massachusetts 0.9% Massach u setts Bay Tra n sportatio n A u thority Reve nu e, Ge n eral Tra n sportatio n System, Series A, 7.00%, 3/01/21 ETM, 7.00%, 3/01/21 Massach u setts State Developme n t Fi n a n ce Age n cy Reve nu e, Berkshire Retireme n t Project, first mortgage, 5.60%, 7/01/19 Berkshire Retireme n t Project, first mortgage, 5.625%, 7/01/29 C u rry College, Series A, ACA I n s u red, 5.00%, 3/01/36 Loomis Comm un ity Project, first mortgage, Ref un di n g, Series A, 5.625%, 7/01/15 Loomis Comm un ity Project, first mortgage, Ref un di n g, Series A, 5.75%, 7/01/23 Massach u setts State Developme n t Fi n a n ce Age n cy Solid Waste Disposal Reve nu e, Ma n datory P u t 5/01/19, Ref un di n g, 5.75%, 12/01/42 Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, St. Memorial Medical Ce n ter, Ref un di n g, Series A, 6.00%, 10/01/23 Massach u setts State Port A u thority Special Facilities Reve nu e, Co n RAC Project, Series A, 5.125%, 7/01/41 Massach u setts State Special Obligatio n Dedicated Tax Reve nu e, Ref un di n g, NATL RE, FGIC I n s u red, 5.50%, 1/01/34 Michigan 3.9% Delta Co un ty EDC E n viro n me n tal Improveme n t Reve nu e, Mead Esca n aba Paper, Series A, Pre-Ref un ded, 6.25%, 4/15/27 Detroit City School District GO, School B u ildi n g a n d Site Improveme n t, Series A, AGMC I n s u red, 6.00%, 5/01/29 Detroit GO, Distrib u tio n State Aid, 5.25%, 11/01/35 Detroit Sewage Disposal System Reve nu e, seco n d lie n , Series A, NATL I n s u red, 5.00%, 7/01/35 Series B, Ass u red G u ara n ty, 5.00%, 7/01/36 Series B, NATL I n s u red, 5.00%, 7/01/36 Series B, NATL RE, FGIC I n s u red, 5.50%, 7/01/29 Detroit Water S u pply System Reve nu e, Ref un di n g, Series D, NATL I n s u red, 5.00%, 7/01/33 seco n d lie n , Ref un di n g, Series C, AGMC I n s u red, 5.00%, 7/01/33 Ecorse City GO, Fi n a n cial Recovery, Dedicated Tax, 6.50%, 11/01/35 128 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Michigan (continued) Garde n City Hospital Fi n a n ce A u thority Hospital Reve nu e, Garde n City Hospital Obligated Gro u p, Ref un di n g, Series A, 5.75%, 9/01/17 $ $ 5.00%, 8/15/38 Michiga n State B u ildi n g A u thority Reve nu e, Facilities Program, Ref un di n g, Series I, 6.00%, 10/15/38 Series I, AMBAC I n s u red, 5.00%, 10/15/33 Series IA, NATL RE, FGIC I n s u red, 5.00%, 10/15/31 Series II, NATL I n s u red, 5.00%, 10/15/29 Series II-A, 5.375%, 10/15/41 Michiga n State Fi n a n ce A u thority Reve nu e, School District of the City of Detroit, Ref un di n g, 5.50%, 6/01/21 Michiga n State Hospital Fi n a n ce A u thority Reve nu e, Marq u ette Ge n eral Hospital Obligated Gro u p, Series A, 5.00%, 5/15/34 Memorial Healthcare Ce n ter, Ref un di n g, 5.75%, 11/15/15 Mercy Health Services, Series Q, AMBAC I n s u red, ETM, 5.75%, 8/15/16 Mid -Michiga n Obligated Gro u p, Series A, 6.125%, 6/01/34 Oakwood Obligated Gro u p, Ref un di n g, Series A, 5.00%, 7/15/37 Michiga n State Strategic F un d Limited Obligatio n Reve nu e, Dow Chemical, Ma n datory P u t 6/02/14, Ref un di n g, Series A-1, 6.75%, 12/01/28 Ref un di n g, Series B-2, 6.25%, 6/01/14 Michiga n Tobacco Settleme n t Fi n a n ce A u thority Reve nu e, Tobacco Settleme n t Asset, Se n ior Series A, 6.00%, 6/01/34 6/01/48 Royal Oak Hospital Fi n a n ce A u thority Hospital Reve nu e, William Bea u mo n t Hospital, Ref un di n g, 8.25%, 9/01/39 Series W, 6.00%, 8/01/39 Tawas City Hospital Fi n a n ce A u thority Reve nu e, Tawas St. Josephs Hospital Project, Series A, ETM, 5.60%, 2/15/13 Minnesota 0.6% H u bbard Co un ty Solid Waste Disposal Reve nu e, Potlatch Corp. Project, 7.25%, 8/01/14 Mahtomedi Se n ior Ho u si n g Reve nu e, St. A n drews Village Project, Ref un di n g, 5.75%, 12/01/40 Mi nn eapolis Health Care Facility Reve nu e, A u g u sta n a Chapel View Homes, Series D, 5.875%, 6/01/35 Mi nn eapolis Health Care System Reve nu e, Fairview Health Services, Series A, 6.625%, 11/15/28 6.75%, 11/15/32 Mi nn esota Agric u lt u ral a n d Eco n omic Developme n t Board Reve nu e, Health Care System, Ref un di n g, Series A, 6.375%, 11/15/29 Mi nn esota State HFAR, Re n tal Ho u si n g, Ref un di n g, Series D, NATL I n s u red, 5.95%, 2/01/18 St. Pa u l Ho u si n g a n d RDA Hospital Reve nu e, Healtheast Project, 6.00%, 11/15/35 Annual Report | 130 | Annual Report Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New Mexico (continued) New Mexico State Hospital Eq u ipme n t Loa n Co un cil Hospital Reve nu e, St. Vi n ce n t Hospital, Series A, Radia n I n s u red, Pre-Ref un ded, 5.25%, 7/01/30 $ $ 5.00%, 7/01/35 New York 5.5% Lo n g Isla n d Power A u thority Electric System Reve nu e, Ge n eral, Ref un di n g, Series A, 6.00%, 5/01/33 MAC for City of Troy Reve nu e, Capital Appreciatio n , Series C, NATL I n s u red, zero cp n ., 7/15/21 1/15/22 MTA Reve nu e, Tra n sportatio n , Ref un di n g, Series D, 5.25%, 11/15/40 Series A, 5.00%, 11/15/41 Series F, 5.00%, 11/15/30 New York City GO, Ref un di n g, Series H, 6.25%, 8/01/15 Ref un di n g, Series H, 6.125%, 8/01/25 Ref un di n g, Series J, 6.00%, 8/01/21 Series B, 7.00%, 2/01/18 Series D, 7.625%, 2/01/14 Series F, 7.50%, 2/01/21 Series G, 7.50%, 2/01/22 New York City IDA Civic Facility Reve nu e, Amboy Properties Corp. Project, Ref un di n g, 6.75%, 6/01/20 Series C, 6.80%, 6/01/28 State n Isla n d U n iversity Hospital Project, Series C, Pre-Ref un ded, 6.45%, 7/01/32 New York City IDA Special Facility Reve nu e, d America n Airli n es I n c., JFK I n ter n atio n al Airport Project, 7.625%, 8/01/25 d America n Airli n es I n c., JFK I n ter n atio n al Airport Project, 7.75%, 8/01/31 d America n Airli n es I n c., JFK I n ter n atio n al Airport Project, Series A, 8.00%, 8/01/12 British Airways PLC Project, 7.625%, 12/01/32 New York City IDAR, Liberty, 7 World Trade Ce n ter Project, Series A, 6.25%, 3/01/15 Series A, 6.50%, 3/01/35 Series B, 6.75%, 3/01/15 New York City M un icipal Water Fi n a n ce A u thority Water a n d Sewer System Reve nu e, Series E, 5.00%, 6/15/34 New York Liberty Developme n t Corp. Liberty Reve nu e, Seco n d Priority, Ba n k of America Tower at O n e Brya n t Park Project, Class 3, Ref un di n g, 6.375%, 7/15/49 New York Liberty Developme n t Corp. Reve nu e, Goldma n Sachs Headq u arters, 5.25%, 10/01/35 New York State Dormitory A u thority Reve nu es, No n -State S u pported Debt, Ora n ge Regio n al Medical Ce n ter, 6.125%, 12/01/29 6.25%, 12/01/37 132 | Annual Report Annual Report | 134 | Annual Report Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Texas (continued) Matagorda Co un ty Navigatio n District No. 1 PCR, Ce n tral Power a n d Light Co. Project, Ref un di n g, Series A, 6.30%, 11/01/29 $ $ Matagorda Co un ty Navigatio n District No. 1 Reve nu e, Ce n terPoi n t E n ergy Ho u sto n Electric LLC Project, Ref un di n g, 5.60%, 3/01/27 North Texas Tollway A u thority Reve nu e, Special Projects System, Capital Appreciatio n , first tier, Ref un di n g, Series I, zero cp n . to 1/01/15, 6.50% thereafter, 1/01/43 Special Projects System, Capital Appreciatio n , Series B, zero cp n ., 9/01/37 Special Projects System, Capital Appreciatio n , Series C, zero cp n . to 9/01/23, 7.00% thereafter, 9/01/43 Special Projects System, Capital Appreciatio n , Series C, zero cp n . to 9/01/21, 6.75% thereafter, 9/01/45 System, first tier, Ref un di n g, Series A, 5.625%, 1/01/33 System, first tier, Ref un di n g, Series A, 6.25%, 1/01/39 System, first tier, Ref un di n g, Series A, 5.75%, 1/01/48 System, first tier, Ref un di n g, Series B, 5.00%, 1/01/38 System, first tier, Ref un di n g, Series B, 5.75%, 1/01/40 System, first tier, Ref un di n g, Series K-2, 6.00%, 1/01/38 System, seco n d tier, Ref un di n g, Series F, 5.75%, 1/01/38 Red River Health Facilities Developme n t Corp. First Mortgage Reve nu e, Ede n Home Project, 7.25%, 12/15/42 Sabi n e River A u thority PCR, TXU Electric Co. Project, Ref un di n g, Series A, 5.80%, 7/01/22 Series B, 6.15%, 8/01/22 Series C, 5.20%, 5/01/28 Sam Rayb u r n M un icipal Power Age n cy Reve nu e, Ref un di n g, 6.00%, 10/01/16 10/01/21 Tarra n t Co un ty C u lt u ral Ed u catio n Facilities Fi n a n ce Corp. Reve nu e, Texas Health Reso u rces, Ref un di n g, 5.00%, 11/15/40 Texas State M un icipal Power Age n cy Reve nu e, s u b. lie n , Tra n smissio n , Ref un di n g, 5.00%, 9/01/40 Texas State T u r n pike A u thority Ce n tral T u r n pike System Reve nu e, Capital Appreciatio n , AMBAC I n s u red, zero cp n ., 8/15/32 Series A, AMBAC I n s u red, 5.75%, 8/15/38 Tri n ity River A u thority PCR, TXU Electric Co. Project, Ref un di n g, 6.25%, 5/01/28 Tyler Health Facilities Developme n t Corp. Hospital Reve nu e, East Texas Medical Ce n ter, Ref un di n g a n d Improveme n t, Series A, 5.375%, 11/01/37 Mother Fra n ces Hospital, Series B, 5.00%, 7/01/37 Wood Co un ty Ce n tral Hospital District Hospital Reve nu e, East Texas Medical Ce n ter Q u itma n Project, 6.00%, 11/01/41 Virginia 0.2% James City Co un ty EDA Reside n tial Care Facility Reve nu e, first mortgage, Williamsb u rg La n di n g, Series A, 5.35%, 9/01/26 Pe n i n s u la Ports A u thority Coal Termi n al Reve nu e, Domi n io n Termi n al Associates, Ref un di n g, 6.00%, 4/01/33 Annual Report | 138 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Wyoming 0.3% Campbell Co un ty Solid Waste Facilities Reve nu e, Basi n Electric Power Cooperative, Series A, 5.75%, 7/15/39 $ $ West Park Hospital District Reve nu e, West Park Hospital Project, Series A, 7.00%, 6/01/40 Wyomi n g CDA St u de n t Ho u si n g Reve nu e, CHF-Wyomi n g LLC, U n iversity of Wyomi n g Project, 6.25%, 7/01/31 6.50%, 7/01/43 Wyomi n g M un icipal Power Age n cy Power S u pply Reve nu e, Series A, 5.50%, 1/01/28 5.50%, 1/01/33 5.50%, 1/01/38 5.00%, 1/01/42 5.375%, 1/01/42 U.S. Territories 5.7% Guam 1.2% G u am Gover n me n t Departme n t of Ed u catio n COP, Joh n F. Ke nn edy High School, Series A, 6.625%, 12/01/30 6.875%, 12/01/40 G u am Gover n me n t GO, Ref un di n g, Series A, 5.125%, 11/15/27 Ref un di n g, Series A, 5.25%, 11/15/37 Series A, 6.00%, 11/15/19 Series A, 6.75%, 11/15/29 Series A, 7.00%, 11/15/39 G u am Gover n me n t Waterworks A u thority Water a n d Wastewater System Reve nu e, 6.00%, 7/01/25 5.875%, 7/01/35 5.625%, 7/01/40 Northern Mariana Islands 0.3% Norther n Maria n a Isla n ds Commo n wealth GO, Ref un di n g, Series B, 5.00%, 10/01/33 Norther n Maria n a Isla n ds Commo n wealth Ports A u thority Seaport Reve nu e, Series A, 6.60%, 3/15/28 Puerto Rico 3.6% Childre n s Tr u st F un d P u erto Rico Tobacco Settleme n t Reve nu e, Asset-Backed Bo n ds, Ref un di n g, 5.50%, 5/15/39 5.625%, 5/15/43 P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Ref un di n g, Series A, 5.75%, 7/01/37 Series A, 6.00%, 7/01/44 Annual Report | 140 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) Connecticut 0.2% e Co nn ectic u t State Health a n d Ed u catio n al Facilities A u thority Reve nu e, Greater Hartford YMCA, Series B, Daily VRDN a n d P u t, 0.20%, 7/01/38 $ $ District of Columbia 0.6% e Metropolita n Washi n gto n D.C. Airports A u thority Airport System Reve nu e, Ref un di n g, Series D, S u b Series D-2, Daily VRDN a n d P u t, 0.14%, 10/01/39 Florida 0.2% e Florida State M un icipal Power Age n cy Reve nu e, All-Req u ireme n ts Power S u pply Project, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.20%, 10/01/35 Kentucky 0.2% e Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Hospital Facilities Reve nu e, Baptist Healthcare System, Ref un di n g, Series B-2, Daily VRDN a n d P u t, 0.10%, 8/15/38 Maryland 0.2% e Maryla n d State EDC, EDR, U.S. Pharmacopeial Co n ve n tio n I n c. Project, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.25%, 7/01/38 Massachusetts 0.2% e Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, M u se u m of Fi n e Arts, Series A-1, Daily VRDN a n d P u t, 0.20%, 12/01/37 Michigan 0.0%  e U n iversity of Michiga n Reve nu e, Ge n eral, Series A, Daily VRDN a n d P u t, 0.12%, 4/01/38 Minnesota 0.1% e Mi nn eapolis a n d St. Pa u l Ho u si n g a n d RDA Health Care System Reve nu e, Alli n a Health System, Ref un di n g, Series B-2, Daily VRDN a n d P u t, 0.10%, 11/15/35 Missouri 0.5% e Misso u ri State Health a n d Ed u catio n al Facilities A u thority Ed u catio n al Facilities Reve nu e, St. Lo u is U n iversity, Ref un di n g, Series A-1, Daily VRDN a n d P u t, 0.10%, 10/01/35 Series B, Daily VRDN a n d P u t, 0.16%, 10/01/24 e Misso u ri State Health a n d Ed u catio n al Facilities A u thority Health Facilities Reve nu e, SSM Health Care, Series C, Daily VRDN a n d P u t, 0.19%, 6/01/45 New Jersey 0.2% e New Jersey Health Care Facilities Fi n a n ci n g A u thority Reve nu e, Virt u a Health, Series C, Daily VRDN a n d P u t, 0.15%, 7/01/43 New York 1.3% e New York City GO, Ref un di n g, Series J, S u b Series J-4, Daily VRDN a n d P u t, 0.19%, 8/01/25 Series A, S u b Series A-7, Daily VRDN a n d P u t, 0.09%, 8/01/20 Series A, S u b Series A-10, Daily VRDN a n d P u t, 0.14%, 8/01/16 Series E, S u b Series E-2, Daily VRDN a n d P u t, 0.19%, 8/01/34 Series L, S u b Series L-6, Daily VRDN a n d P u t, 0.10%, 4/01/32 Annual Report | a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 144 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | a For the year ended February 29. b For the period July 1, 2008 (effective date) to February 28, 2009. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 146 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 Franklin Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds 92.9% Alabama 4.0% Alabama Dri n ki n g Water Fi n a n ce A u thority Reve nu e, Revolvi n g F un d Loa n , Series A, AMBAC I n s u red, 5.25%, 8/15/21 $ $ Bessemer GO, wts., XLCA I n s u red, 5.00%, 2/01/35 Birmi n gham Airport A u thority Airport Reve nu e, AGMC I n s u red, 5.50%, 7/01/40 Birmi n gham Waterworks Board Water Reve nu e, Series A, Ass u red G u ara n ty, 5.25%, 1/01/39 Chatom IDB G u lf Opport un ity Zo n e Reve nu e, PowerSo u th E n ergy Cooperative, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 8/01/30 8/01/37 Hele n a Utilities Board Water a n d Sewer Reve nu e, NATL I n s u red, Pre-Ref un ded, 5.25%, 4/01/27 4/01/33 Ho u sto n Co un ty Health Care A u thority Reve nu e, Series A, AMBAC I n s u red, 5.125%, 10/01/24 10/01/25 Leeds P u blic Ed u catio n al B u ildi n g A u thority Ed u catio n al Facilities Reve nu e, Ass u red G u ara n ty, 5.125%, 4/01/38 Limesto n e Co un ty Water a n d Sewer A u thority Water Reve nu e, AMBAC I n s u red, 5.00%, 12/01/35 Ora n ge Beach Water Sewer a n d Fire Protectio n A u thority Reve nu e, NATL I n s u red, 5.00%, 5/15/35 Pell City GO, wts., Ref un di n g, XLCA I n s u red, 5.00%, 2/01/24 XLCA I n s u red, 5.00%, 2/01/34 Phe n ix City Water a n d Sewer Reve nu e, wts., Series A, AGMC I n s u red, 5.00%, 8/15/40 T u scaloosa P u blic Ed u catio n al B u ildi n g A u thority St u de n t Ho u si n g Reve nu e, Ridgecrest St u de n t Ho u si n g LLC, U n iversity of Alabama Ridgecrest Reside n tial Project, Ass u red G u ara n ty, 6.75%, 7/01/38 U n iversity of Alabama at Birmi n gham Hospital Reve nu e, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 9/01/41 Alaska 0.4% Alaska E n ergy A u thority Power Reve nu e, Bradley Lake Project, Ref un di n g, NATL I n s u red, 6.25%, 7/01/21 Mata nu ska-S u sit n a Boro u gh Lease Reve nu e, Goose Creek Correctio n al Ce n ter, Ass u red G u ara n ty, 6.00%, 9/01/32 Arizona 2.7% Arizo n a State COP, Departme n t of Admi n istratio n , Series A, AGMC I n s u red, 5.25%, 10/01/26 Series A, AGMC I n s u red, 5.25%, 10/01/28 Series A, AGMC I n s u red, 5.00%, 10/01/29 Series B, AGMC I n s u red, 5.00%, 10/01/27 Dow n tow n Phoe n ix Hotel Corp. Reve nu e, Se n ior Series A, FGIC I n s u red, 5.00%, 7/01/36 s u b. bo n d, Series B, NATL RE, FGIC I n s u red, 5.00%, 7/01/36 Annual Report | 148 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Colorado (continued) De n ver City a n d Co un ty Airport Reve nu e, Series C, NATL I n s u red, ETM, 6.125%, 11/15/25 $ $ 11/15/25 De n ver Co n ve n tio n Ce n ter Hotel A u thority Reve nu e, se n ior bo n d, Ref un di n g, XLCA I n s u red, 5.00%, 12/01/35 Connecticut 0.2% Co nn ectic u t State Health a n d Ed u catio n al Facilities A u thority Reve nu e, Child Care Facilities Program, Series G, Ass u red G u ara n ty, 6.00%, 7/01/38 District of Columbia 0.7% District of Col u mbia Hospital Reve nu e, Childre n s Hospital Obligated Gro u p, S u b Series 1, AGMC I n s u red, 5.45%, 7/15/35 Florida 8.8% Brevard Co un ty Local Optio n F u el Tax Reve nu e, NATL RE, FGIC I n s u red, 5.00%, 8/01/32 8/01/37 Broward Co un ty HFAR, 5.65%, 11/01/22 5.70%, 11/01/29 Broward Co un ty School Board COP, NATL I n s u red, 5.00%, 7/01/28 Series A, AGMC I n s u red, 5.00%, 7/01/26 Series A, AGMC I n s u red, 5.00%, 7/01/30 Cape Coral Water a n d Sewer Reve nu e, AMBAC I n s u red, 5.00%, 10/01/36 Celebratio n CDD Special Assessme n t, Series B, NATL I n s u red, 5.50%, 5/01/19 Coral Gables Health Facilities A u thority Hospital Reve nu e, Baptist Health So u th Florida Obligated Gro u p, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/15/29 Dade Co un ty HFA, MFMR, Siesta Poi n te Apartme n ts, Series A, 5.75%, 9/01/29 Desti n Capital Improveme n t Reve nu e, NATL I n s u red, 5.00%, 8/01/27 Escambia Co un ty Utilities A u thority Utility System Reve nu e, NATL RE, FGIC I n s u red, 5.00%, 1/01/31 Florida G u lf Coast U n iversity FICO Capital Improveme n t Reve nu e, Ho u si n g Project, Series A, NATL I n s u red, 5.00%, 2/01/37 Florida HFAR, Spi nn aker Cove Apartme n ts, Series G, AMBAC I n s u red, 6.50%, 7/01/36 Florida HFC Reve nu e, Ho u si n g, Loga n s Poi n te Apartme n ts, Series F-1, AGMC I n s u red, 5.90%, 12/01/19 Mari n a Bay Apartme n ts, Series S, AGMC I n s u red, 5.85%, 2/01/41 Florida I n tergover n me n tal Fi n a n ce Commissio n Capital Reve nu e, Series A, AMBAC I n s u red, 5.00%, 8/01/32 Florida State Board of Ed u catio n Capital O u tlay GO, P u blic Ed u catio n , Series B, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 6/01/23 Florida State Board of Ed u catio n GO, Series C, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/27 Series F, NATL I n s u red, 5.00%, 6/01/28 Florida State Correctio n al Privatizatio n Commissio n COP, Series B, AMBAC I n s u red, 5.00%, 8/01/25 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Florida (continued) Florida State Departme n t of E n viro n me n tal Protectio n Preservatio n Reve nu e, Florida Forever, Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 7/01/21 $ $ Her n a n do Co un ty School Board COP, NATL I n s u red, 5.00%, 7/01/30 Hillsboro u gh Co un ty School Board COP, Master Lease Program, Ref un di n g, Series A, NATL I n s u red, 5.00%, 7/01/26 I n dia n Trail Water Co n trol District Improveme n t Reve nu e, NATL I n s u red, 5.75%, 8/01/16 Jackso n ville Capital Improveme n t Reve nu e, Ref un di n g, Series C, AMBAC I n s u red, 5.00%, 10/01/25 Jackso n ville G u ara n teed E n titleme n t Reve nu e, Ref un di n g a n d Improveme n t, NATL RE, FGIC I n s u red, 5.00%, 10/01/32 Jackso n ville Sales Tax Reve nu e, AMBAC I n s u red, 5.00%, 10/01/30 Better Jackso n ville, NATL I n s u red, 5.00%, 10/01/30 Jackso n ville Tra n sportatio n Reve nu e, NATL I n s u red, 5.00%, 10/01/26 5.25%, 10/01/29 Lake Co un ty School Board COP, Series A, AMBAC I n s u red, 5.00%, 6/01/30 Lee Co un ty Airport Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 10/01/33 Lee Memorial Health System Hospital Reve nu e, Series A, AMBAC I n s u red, 5.00%, 4/01/32 4/01/37 Leo n Co un ty COP, AMBAC I n s u red, 5.00%, 7/01/25 Maitla n d CDA Reve nu e, AMBAC I n s u red, 5.00%, 7/01/34 Mario n Co un ty Utility System Reve nu e, NATL RE, FGIC I n s u red, 5.00%, 12/01/31 Marti n Co un ty Health Facilities A u thority Reve nu e, Marti n Memorial Medical Ce n ter, AGMC I n s u red, 5.50%, 11/15/42 Miami Beach Water a n d Sewer Reve nu e, AMBAC I n s u red, 5.00%, 9/01/30 Miami-Dade Co un ty Aviatio n Reve nu e, Miami I n ter n atio n al Airport, H u b of the Americas, Ref un di n g, Series A, CIFG I n s u red, 5.00%, 10/01/38 Series B, NATL RE, FGIC I n s u red, 5.75%, 10/01/29 Series B, NATL RE, FGIC I n s u red, 5.00%, 10/01/30 Miami-Dade Co un ty GO, B u ildi n g Better Comm un ities Program, NATL RE, FGIC I n s u red, 5.00%, 7/01/33 Miami-Dade Co un ty P u blic Facilities Reve nu e, Jackso n Health System, Series A, NATL I n s u red, 5.00%, 6/01/31 Miami-Dade Co un ty School Board COP, Series A, NATL RE, FGIC I n s u red, 5.00%, 5/01/25 Ora n ge Co un ty Health Facilities A u thority Reve nu e, Hospital, Orla n do Regio n al Healthcare System, Ref un di n g, Series B, AGMC I n s u red, 5.00%, 12/01/32 Ora n ge Co un ty School Board COP, Series A, NATL I n s u red, 5.00%, 8/01/27 Orla n do-Ora n ge Co un ty Expressway A u thority Reve nu e, j un ior lie n , NATL RE, FGIC I n s u red, 6.50%, 7/01/12 Series B, AMBAC I n s u red, 5.00%, 7/01/35 Osceola Co un ty School Board COP, Series A, AMBAC I n s u red, Pre-Ref un ded, 5.25%, 6/01/27 Osceola Co un ty To u rist Developme n t Tax Reve nu e, NATL RE, FGIC I n s u red, 5.00%, 10/01/32 Pa n ama City Beach Utility Reve nu e, Ref un di n g, AMBAC I n s u red, 5.00%, 6/01/32 150 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Florida (continued) Pasco Co un ty G u ara n teed E n titleme n t Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 12/01/33 $ $ Pembroke Pi n es P u blic Improveme n t Reve nu e, Series A, AMBAC I n s u red, 5.00%, 10/01/29 Series B, AMBAC I n s u red, 5.00%, 10/01/34 Pi n ellas Co un ty Health Facilities A u thority Reve nu e, Baycare Health System, AGMC I n s u red, 5.00%, 11/15/30 Pi n ellas Co un ty Sewer Reve nu e, AGMC I n s u red, 5.00%, 10/01/32 Polk Co un ty P u blic Facilities Reve nu e, NATL I n s u red, 5.00%, 12/01/33 Polk Co un ty Utility System Reve nu e, Series A, NATL RE, FGIC I n s u red, 5.00%, 10/01/30 Port Ora n ge GO, NATL I n s u red, 5.00%, 4/01/33 Port St. L u cie Utility Reve nu e, NATL I n s u red, 5.00%, 9/01/34 S u mter Co un ty School District Reve nu e, M u lti-District Loa n Program, AGMC I n s u red, ETM, 7.15%, 11/01/15 S un rise Utilities System Reve nu e, AMBAC I n s u red, Pre-Ref un ded, 5.20%, 10/01/22 Ref un di n g, AMBAC I n s u red, 5.20%, 10/01/22 Tavares Water a n d Sewer Reve nu e, AMBAC I n s u red, 5.50%, 10/01/30 U n iversity of Ce n tral Florida Athletics Ass n . I n c. COP, Series A, NATL RE, FGIC I n s u red, 5.00%, 10/01/27 10/01/30 Georgia 5.1% Alba n y Do u gherty Payroll Developme n t A u thority Reve nu e, Darto n College Project, Ass u red G u ara n ty, 5.75%, 6/15/41 Athe n s Ho u si n g A u thority St u de n t Ho u si n g Lease Reve nu e, U n iversity of Georgia, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 12/01/33 Atla n ta Airport Reve nu e, Ge n eral, Series A, AGMC I n s u red, 5.00%, 1/01/40 Atla n ta Water a n d Wastewater Reve nu e, AGMC I n s u red, 5.00%, 11/01/37 Ref un di n g, Series B, AGMC I n s u red, 5.375%, 11/01/39 Series A, NATL RE, FGIC I n s u red, 5.00%, 11/01/29 Br un swick Water a n d Sewer Reve nu e, Improveme n t, NATL I n s u red, ETM, 6.10%, 10/01/14 B u lloch Co un ty Developme n t A u thority St u de n t Ho u si n g Reve nu e, Georgia So u ther n U n iversity Ho u si n g Fo un datio n Fo u r, Ass u red G u ara n ty, 5.25%, 7/01/33 Cherokee Co un ty Water a n d Sewer A u thority Reve nu e, NATL I n s u red, 6.90%, 8/01/18 Col u mb u s B u ildi n g A u thority Lease Reve nu e, Series A, NATL RE, FGIC I n s u red, 5.00%, 1/01/31 Dahlo n ega Water a n d Wastewater Reve nu e, Series A, Ass u red G u ara n ty, 5.50%, 9/01/37 East Poi n t B u ildi n g A u thority Reve nu e, Water a n d Sewer Project, Series A, XLCA I n s u red, 5.00%, 2/01/30 F u lto n Co un ty Developme n t A u thority Reve nu e, Georgia I n stit u te of Tech n ology Athletic Ass n ., Ref un di n g, AMBAC I n s u red, 5.125%, 10/01/32 Georgia State Higher Ed u catio n Facilities A u thority Reve nu e, USG Real Estate Fo un datio n III LLC Project, Series A, Ass u red G u ara n ty, 5.00%, 6/15/38 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Georgia (continued) Medical Ce n ter Hospital A u thority Reve nu e, A n ticipatio n Certificates, Col u mb u s Regio n al Healthcare System, Ref un di n g, AGMC I n s u red, 5.00%, 8/01/41 $ $ Sava nn ah EDA Reve nu e, SSU Comm un ity Developme n t LLC Project, Series I, Ass u red G u ara n ty, 5.75%, 6/15/41 Hawaii 0.1% Hawaii Co un ty GO, Ref un di n g a n d Improveme n t, Series A, NATL RE, FGIC I n s u red, 5.60%, 5/01/12 5/01/13 Illinois 6.0% Chicago Board of Ed u catio n GO, Ref un di n g, Series C, Ass u red G u ara n ty, 5.25%, 12/01/26 Chicago GO, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/28 1/01/29 1/01/30 Chicago OHare I n ter n atio n al Airport Reve nu e, AGMC I n s u red, 5.25%, 1/01/35 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/28 Illi n ois Fi n a n ce A u thority Reve nu e, Edward Hospital, Series A, AMBAC I n s u red, 5.50%, 2/01/40 So u ther n Illi n ois HealthCare, AGMC I n s u red, 5.375%, 3/01/35 Illi n ois Health Facilities A u thority Reve nu e, Northwester n Medical Facility Fo un datio n , Ref un di n g, NATL I n s u red, 5.125%, 11/15/28 Illi n ois State GO, Ref un di n g, AGMC I n s u red, 5.00%, 1/01/23 Regio n al Tra n sportatio n A u thority Reve nu e, Series A, AMBAC I n s u red, 7.20%, 11/01/20 Sali n e Valley Co n serva n cy District Waterworks Reve nu e, Sali n e Valley Co n serva n cy District, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 1/01/41 St. Clair Co un ty School District No. 189 East St. Lo u is GO, Alter n ate Reve nu e So u rce, Ref un di n g, AMBAC I n s u red, 5.125%, 1/01/28 Indiana 0.5% I n dia n a Health a n d Ed u catio n al Facility Fi n a n ce A u thority Reve nu e, St. Fra n cis, Series E, AGMC I n s u red, 5.25%, 5/15/41 I n dia n apolis Local P u blic Improveme n t Bo n d Ba n k Reve nu e, Waterworks Project, Series A, Ass u red G u ara n ty, 5.50%, 1/01/38 Kansas 0.6% Overla n d Park Developme n t Corp. Reve nu e, seco n d tier, Overla n d Park Co n ve n tio n Ce n ter Hotel, Ref un di n g, Series B, AMBAC I n s u red, 5.125%, 1/01/32 152 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Kentucky 1.3% Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Health System Reve nu e, Norto n Healthcare I n c., Ref un di n g, Series C, NATL I n s u red, 6.05%, 10/01/20 $ $ Series C, NATL I n s u red, Pre-Ref un ded, 6.05%, 10/01/20 Series C, NATL I n s u red, Pre-Ref un ded, 6.15%, 10/01/26 Ke n t u cky State M un icipal Power Age n cy Power System Reve nu e, Prairie State Project, Series A, NATL I n s u red, 5.00%, 9/01/37 Louisiana 2.9% Lafayette P u blic Tr u st Fi n a n ci n g A u thority Reve nu e, Ragi n  Caj un Facilities, Ho u si n g a n d Package Project, Ass u red G u ara n ty, 5.00%, 10/01/25 5.50%, 10/01/41 Lo u isia n a Local Gover n me n t E n viro n me n tal Facilities a n d CDA Reve nu e, LCTCS Facilities Corp. Project, Series B, Ass u red G u ara n ty, 5.00%, 10/01/26 Parki n g Facilities Corp. Garage Project, Series A, AMBAC I n s u red, 5.375%, 10/01/31 So u theaster n Lo u isia n a U n iversity, Series A, AGMC I n s u red, 5.00%, 10/01/40 Lo u isia n a State Citize n s Property I n s u ra n ce Corp. Assessme n t Reve nu e, a Ref un di n g, AGMC I n s u red, 5.00%, 6/01/24 Series C-2, Ass u red G u ara n ty, 6.75%, 6/01/26 Lo u isia n a State Gasoli n e a n d F u els Tax Reve nu e, Series A, AMBAC I n s u red, 5.00%, 6/01/27 Maine 1.0% Mai n e Ed u catio n al Loa n A u thority St u de n t Loa n Reve nu e, Series A-3, Ass u red G u ara n ty, 5.875%, 12/01/39 Mai n e State Health a n d Higher Ed u catio n al Facilities A u thority Reve nu e, Series C, AGMC I n s u red, 6.20%, 7/01/25 Portla n d Airport Reve nu e, Ge n eral, AGMC I n s u red, 5.25%, 1/01/35 5.00%, 1/01/40 Maryland 1.1% Baltimore Co n ve n tio n Ce n ter Hotel Reve nu e, Se n ior Series A, XLCA I n s u red, 5.00%, 9/01/32 Baltimore Project Reve nu e, Water Projects, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.125%, 7/01/42 Maryla n d State Health a n d Higher Ed u catio n al Facilities A u thority Reve nu e, LifeBridge Health, Ref un di n g, Ass u red G u ara n ty, 5.00%, 7/01/34 U n iversity of Maryla n d Medical System, Series B, NATL RE, FGIC I n s u red, 7.00%, 7/01/22 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Massachusetts 2.8% Massach u setts State Developme n t Fi n a n ce Age n cy Reve nu e, Worcester Polytech n ic I n stit u te, NATL I n s u red, 5.00%, 9/01/47 $ $ Massach u setts State GO, Co n solidated Loa n , Series D, NATL I n s u red, ETM, 5.00%, 8/01/27 Pre-Ref un ded, 5.00%, 8/01/27 Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, CareGro u p Iss u e, Ref un di n g, Series A, NATL I n s u red, 5.00%, 7/01/25 CareGro u p Iss u e, Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 7/01/25 Emma nu el College, NATL I n s u red, 5.00%, 7/01/37 Harvard Pilgrim Health, Series A, AGMC I n s u red, 5.00%, 7/01/18 Simmo n s College, Series C, NATL I n s u red, 5.125%, 10/01/28 Massach u setts State Water Reso u rces A u thority Reve nu e, Series J, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/32 Michigan 7.3% Birmi n gham City School District GO, School B u ildi n g a n d Site, AGMC I n s u red, 5.00%, 11/01/33 Ce n tral Michiga n U n iversity Reve nu e, Series A, AMBAC I n s u red, 5.05%, 10/01/32 Detroit City School District GO, School B u ildi n g a n d Site Improveme n t, Series A, AGMC I n s u red, Pre-Ref un ded, 5.125%, 5/01/31 Detroit GO, Series A-1, NATL I n s u red, 5.00%, 4/01/21 Detroit Sewage Disposal System Reve nu e, seco n d lie n , Series B, NATL I n s u red, 5.00%, 7/01/36 se n ior lie n , Ref un di n g, Series A, AGMC I n s u red, 5.00%, 7/01/32 se n ior lie n , Series B, AGMC I n s u red, 7.50%, 7/01/33 Detroit Water S u pply System Reve nu e, seco n d lie n , Series B, AGMC I n s u red, 7.00%, 7/01/36 se n ior lie n , Series A, AGMC I n s u red, 5.00%, 7/01/34 se n ior lie n , Series A, NATL I n s u red, 5.00%, 7/01/34 Jackso n Co un ty Hospital Fi n a n ce A u thority Reve nu e, W.A. Foote Memorial Hospital, Ref un di n g, Series C, Ass u red G u ara n ty, 5.00%, 6/01/26 Michiga n State B u ildi n g A u thority Reve nu e, Ref un di n g, Series IA, AGMC I n s u red, 5.00%, 10/15/36 NATL RE, FGIC I n s u red, 5.00%, 10/15/36 Michiga n State Hospital Fi n a n ce A u thority Reve nu e, Hospital, Botsford Obligated Gro u p, Ref un di n g, Series A, NATL I n s u red, 5.25%, 2/15/22 Oakwood Obligated Gro u p, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 8/15/31 Sparrow Obligated Gro u p, Ref un di n g, NATL I n s u red, 5.00%, 11/15/36 St. Joh n s Hospital, Ref un di n g, Series A, AMBAC I n s u red, ETM, 6.00%, 5/15/13 Tri n ity Health Credit Gro u p, Series A, 6.50%, 12/01/33 Michiga n State Strategic F un d Limited Obligatio n Reve nu e, Detroit Ediso n Co. Poll u tio n Co n trol Bo n ds Project, Ref un di n g, Collateralized Series BB, AMBAC I n s u red, 7.00%, 5/01/21 Michiga n State Strategic F un d Reso u rces Recovery Limited Obligatio n Reve nu e, Detroit Ed u catio n Exempt Facilities, Ref un di n g, Series D, XLCA I n s u red, 5.25%, 12/15/32 154 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Minnesota 0.6% Mi nn eapolis a n d St. Pa u l Metropolita n Airports Commissio n Airport Reve nu e, s u b. bo n d, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 1/01/35 $ $ Mi nn esota Agric u lt u ral a n d Eco n omic Developme n t Board Reve nu e, Health Care System, Ref un di n g, Series A, NATL I n s u red, 5.75%, 11/15/26 Mi nn esota State HFAR, Re n tal Ho u si n g, Ref un di n g, Series D, NATL I n s u red, 6.00%, 2/01/22 Mississippi 0.4% Harriso n Co un ty Wastewater Ma n ageme n t District Reve nu e, Wastewater Treatme n t Facilities, Series A, FGIC I n s u red, ETM, 8.50%, 2/01/13 Mississippi Developme n t Ba n k Special Obligatio n Reve nu e, M un icipal E n ergy Age n cy, Series A, XLCA I n s u red, 5.00%, 3/01/36 Missouri 0.8% Bi-State Developme n t Age n cy Misso u ri-Illi n ois Metropolita n District Mass Tra n sit Sales Tax Reve nu e, Metroli n k Cross Co un ty Exte n sio n , Ass u red G u ara n ty, 5.00%, 10/01/39 Misso u ri State Health a n d Ed u catio n al Facilities A u thority Health Facilities Reve nu e, St. L u kes Health System, Series B, AGMC I n s u red, 5.50%, 11/15/35 Nebraska 0.1% La n caster Co un ty Hospital A u thority Reve nu e, Brya n Memorial Hospital Project No. 1, NATL I n s u red, ETM, 6.70%, 6/01/22 Nevada 1.1% Clark Co un ty GO, Series A, AMBAC I n s u red, 6.50%, 6/01/17 Clark Co un ty Passe n ger Facility Charge Reve nu e, Las Vegas, McCarra n I n ter n atio n al Airport, Series A, AGMC I n s u red, 5.25%, 7/01/42 Ass u red G u ara n ty, 5.25%, 7/01/39 Re n o Hospital Reve nu e, Washoe Medical Ce n ter, Ref un di n g, Series C, AGMC I n s u red, 5.375%, 6/01/39 New Hampshire 0.2% Ma n chester Ge n eral Airport Reve nu e, Ge n eral, Ref un di n g, Series A, AGMC I n s u red, 5.125%, 1/01/30 New Jersey 1.8% Essex Co un ty Improveme n t A u thority Reve nu e, Garde n State Ca n cer Ce n ter Project, AMBAC I n s u red, 6.00%, 12/01/20 New Br un swick Parki n g A u thority Reve nu e, G u ara n teed Parki n g, Series A, NATL I n s u red, 5.00%, 9/01/34 New Jersey EDA Reve nu e, Motor Vehicle S u rcharge Reve nu e, Series A, NATL I n s u red, 5.00%, 7/01/29 Motor Vehicle S u rcharge Reve nu e, Series A, NATL I n s u red, 5.00%, 7/01/34 M un icipal Rehabilitatio n , Series A, AMBAC I n s u red, 5.00%, 4/01/28 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey State Tra n sportatio n Tr u st F un d A u thority Reve nu e, Tra n sportatio n System, Series A, 6.00%, 12/15/38 $ $ Pre-Ref un ded, 6.00%, 12/15/38 New Jersey State T u r n pike A u thority T u r n pike Reve nu e, Ref un di n g, Series C, AMBAC I n s u red, 6.50%, 1/01/16 Series C, AMBAC I n s u red, ETM, 6.50%, 1/01/16 Series C, AMBAC I n s u red, Pre-Ref un ded, 6.50%, 1/01/16 New York 6.3% H u dso n Yards I n frastr u ct u re Corp. Reve nu e, Series A, AGMC I n s u red, 5.00%, 2/15/47 MTA Reve nu e, Series B, NATL I n s u red, 5.00%, 11/15/28 Tra n sportatio n , Series A, AGMC I n s u red, 5.00%, 11/15/33 MTA Service Co n tract Reve nu e, Series B, NATL I n s u red, 5.00%, 1/01/31 New York City M un icipal Water Fi n a n ce A u thority Water a n d Sewer System Reve nu e, Ref un di n g, Series AA, 5.00%, 6/15/44 Seco n d Ge n eratio n Resol u tio n , Ref un di n g, Series GG, 5.00%, 6/15/43 New York City Tra n sitio n al Fi n a n ce A u thority B u ildi n g Aid Reve nu e, S u b Series S1-A, 5.25%, 7/15/37 New York City Tra n sitio n al Fi n a n ce A u thority Reve nu e, F u t u re Tax Sec u red, Series A, NATL RE, FGIC I n s u red, 5.125%, 8/01/33 Ref un di n g, Series B, NATL I n s u red, 5.00%, 8/01/32 New York State Dormitory A u thority Reve nu es, State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Series B, NATL I n s u red, 5.25%, 8/15/31 Vassar Brothers Hospital, AGMC I n s u red, 5.375%, 7/01/25 Triboro u gh Bridge a n d T unn el A u thority Reve nu es, Ref un di n g, NATL I n s u red, 5.00%, 11/15/32 North Carolina 0.3% Raleigh Combi n ed E n terprise System Reve nu e, 5.00%, 3/01/40 North Dakota 1.2% Cass Co un ty Health Facilities Reve nu e, Health Care, Esse n tia Obligatio n , Series D, Ass u red G u ara n ty, 5.00%, 2/15/40 Ohio 2.7% Akro n I n come Tax Reve nu e, Comm un ity Lear n i n g Ce n ters, Series A, NATL RE, FGIC I n s u red, 5.00%, 12/01/33 Clevela n d Airport System Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/27 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/28 Series A, AGMC I n s u red, 5.00%, 1/01/31 Jefferso n Area Local School District GO, School Facilities Co n str u ctio n a n d Improveme n t, NATL RE, FGIC I n s u red, 5.00%, 12/01/31 Ohio State Higher Ed u catio n al Facility Commissio n Reve nu e, S u mma Health System, 2010 Project, Ref un di n g, Ass u red G u ara n ty, 5.25%, 11/15/40 156 | Annual Report Annual Report | 158 | Annual Report Annual Report | 160 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Insured Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) Colorado 0.5% b Colorado Ed u catio n al a n d C u lt u ral Facilities A u thority Reve nu e, Natio n al Jewish Federatio n Bo n d Program, Series A-10, Daily VRDN a n d P u t, 0.25%, 9/01/37 $ $ Florida 0.4% b Florida State M un icipal Power Age n cy Reve nu e, All-Req u ireme n ts Power S u pply Project, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.20%, 10/01/35 b Hillsboro u gh Co un ty School Board COP, Master Lease Program, Series C, NATL I n s u red, Daily VRDN a n d P u t, 0.15%, 7/01/30 Georgia 0.0%  b Athe n s-Clarke Co un ty U n ified Gover n me n t Developme n t A u thority Reve nu e, U n iversity of Georgia Athletic Ass n . Project, Daily VRDN a n d P u t, 0.24%, 8/01/33 Kentucky 0.3% b Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Hospital Facilities Reve nu e, Baptist Healthcare System, Ref un di n g, Series B-2, Daily VRDN a n d P u t, 0.10%, 8/15/38 Maryland 0.1% b Maryla n d State EDC, EDR, U.S. Pharmacopeial Co n ve n tio n I n c. Project, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.25%, 7/01/38 Massachusetts 1.0% b Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, Sto n ehill College, Series K, Daily VRDN a n d P u t, 0.20%, 7/01/37 T u fts U n iversity, Ref un di n g, Series N-1, Daily VRDN a n d P u t, 0.14%, 8/15/40 T u fts U n iversity, Ref un di n g, Series N-2, Daily VRDN a n d P u t, 0.12%, 8/15/34 Missouri 0.8% b Misso u ri Developme n t Fi n a n ce Board C u lt u ral Facilities Reve nu e, The Nelso n Gallery Fo un datio n , Ref un di n g, Series A, Daily VRDN a n d P u t, 0.10%, 12/01/37 b Misso u ri State Health a n d Ed u catio n al Facilities A u thority Ed u catio n al Facilities Reve nu e, St. Lo u is U n iversity, Ref un di n g, Series B-1, Daily VRDN a n d P u t, 0.10%, 10/01/35 Series B, Daily VRDN a n d P u t, 0.16%, 10/01/24 New Hampshire 0.1% b New Hampshire Health a n d Ed u catio n Facilities A u thority Reve nu e, Dartmo u th College, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.14%, 6/01/31 New York 0.8% b New York City GO, Ref un di n g, Series J, S u b Series J-4, Daily VRDN a n d P u t, 0.19%, 8/01/25 North Carolina 1.1% b Charlotte-Meckle n b u rg Hospital A u thority Health Care System Reve nu e, Caroli n as, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.08%, 1/15/38 Ohio 0.1% b C u yahoga Co un ty Reve nu e, Clevela n d Cli n ic Health System Obligated Gro u p, Series B, S u b Series B-1, Daily VRDN a n d P u t, 0.12%, 1/01/39 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin Insured Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) Pennsylvania 0.9% b Geisi n ger A u thority Health System Reve nu e, Geisi n ger Health System, Daily VRDN a n d P u t, 0.12%, 11/15/32 $ $ Ref un di n g, Series A, Daily VRDN a n d P u t, 0.08%, 5/15/35 Total Short Term Investments (Cost $175,630,000) Total Investments (Cost $2,667,739,724) 99.1% Other Assets, less Liabilities 0.9% Net Assets 100.0% $ See Abbreviations on page 206.  Rounds to less than 0.1% of net assets. a Security purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 162 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 164 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the year ended February 29. b For the period July 1, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Amount rounds to less than $0.01 per share. f Total return is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 Franklin Massachusetts Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.5% Massachusetts 97.1% A u b u r n GO, AMBAC I n s u red, 5.125%, 6/01/24 $ $ Bosto n Co n ve n tio n Ce n ter Act of 1997 Reve nu e, Special Obligatio n , Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 5/01/27 D u dley-Charlto n Regio n al School District GO, Series B, NATL RE, FGIC I n s u red, 5.25%, 5/01/19 Holyoke Gas a n d Electric Departme n t Reve nu e, Series A, NATL I n s u red, 5.00%, 12/01/26 Marthas Vi n eyard La n d Ba n k Reve nu e, AMBAC I n s u red, 4.875%, 5/01/22 5.00%, 5/01/34 Massach u setts Bay Tra n sportatio n A u thority Reve nu e, Ge n eral Tra n sportatio n System, Series C, NATL RE, FGIC I n s u red, 5.25%, 3/01/15 Massach u setts Bay Tra n sportatio n A u thority Sales Tax Reve nu e, se n ior bo n d, Series A, FGIC I n s u red, Pre-Ref un ded, 5.00%, 7/01/27 Massach u setts Ed u catio n al Fi n a n ci n g A u thority Ed u catio n Loa n Reve nu e, Iss u e I, Ref un di n g, Series A, 5.50%, 1/01/22 Series I, 6.00%, 1/01/28 Massach u setts State College B u ildi n g A u thority Project Reve nu e, Ref un di n g, Series B, XLCA I n s u red, 5.50%, 5/01/39 Series A, Ass u red G u ara n ty, 5.00%, 5/01/33 Series A, XLCA I n s u red, Pre-Ref un ded, 5.00%, 5/01/43 Series B, 5.00%, 5/01/40 Massach u setts State Departme n t of Tra n sportatio n Metropolita n Highway System Reve nu e, Co n tract Assista n ce, Series B, 5.00%, 1/01/35 Massach u setts State Developme n t Fi n a n ce Age n cy Reve nu e, Bosto n U n iversity, Series T-1, AMBAC I n s u red, 5.00%, 10/01/35 Bosto n U n iversity, Series T-1, AMBAC I n s u red, 5.00%, 10/01/39 Bra n deis U n iversity, Series N, 5.00%, 10/01/39 Broad I n stit u te, Series A, 5.375%, 4/01/41 Massach u setts College of Pharmacy a n d Allied Health Scie n ces, Series E, Ass u red G u ara n ty, 5.00%, 7/01/31 Massach u setts College of Pharmacy a n d Allied Health Scie n ces, Series E, Ass u red G u ara n ty, 5.00%, 7/01/37 Massach u setts/Salto n stall Redevelopme n t B u ildi n g Corp., Series A, NATL I n s u red, 5.125%, 2/01/34 Part n ers Healthcare, Ref un di n g, Series L, 5.00%, 7/01/41 Series P, NATL I n s u red, 4.75%, 7/01/42 Sterli n g a n d Fra n ci n e Clark Art I n stit u te, 5.00%, 7/01/41 Wester n New E n gla n d College, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 9/01/33 WGBH Ed u catio n al Fo un datio n , Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 1/01/36 Worcester Polytech n ic I n stit u te, Ref un di n g, NATL I n s u red, 5.00%, 9/01/37 Massach u setts State GO, Co n solidated Loa n , Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 3/01/24 Co n solidated Loa n , Series C, AMBAC I n s u red, 5.00%, 8/01/37 Co n solidated Loa n , Series C, FGIC I n s u red, Pre-Ref un ded, 5.25%, 11/01/30 Co n solidated Loa n , Series D, NATL I n s u red, ETM, 5.00%, 8/01/27 Co n solidated Loa n , Series D, NATL I n s u red, Pre-Ref un ded, 5.00%, 8/01/27 NATL I n s u red, Pre-Ref un ded, 5.00%, 8/01/22 Ref un di n g, Series A, AMBAC I n s u red, 5.50%, 8/01/30 Series C, FGIC I n s u red, Pre-Ref un ded, 5.25%, 11/01/30 166 | Annual Report 168 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 170 | The accompanying notes are an integral part of these financial statements. | Annual Report a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Effective September 1, 2008, the redemption fee was eliminated. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | a For the year ended February 29. b For the period July 1, 2008 (effective date) to February 28, 2009. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Amount rounds to less than $0.01 per share. f Effective September 1, 2008, the redemption fee was eliminated. g Total return is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. 172 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | 174 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin New Jersey Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey Health Care Facilities Fi n a n ci n g A u thority Reve nu e, (co n ti nu ed) So u th Jersey Hospital, 5.00%, 7/01/36 $ $ So u th Jersey Hospital, 5.00%, 7/01/46 So u th Jersey Hospital, Pre-Ref un ded, 5.875%, 7/01/21 So u th Jersey Hospital, Pre-Ref un ded, 6.00%, 7/01/32 St. Bar n abas Health Care System, Series A, 5.00%, 7/01/29 St. Marys Hospital, ETM, 5.875%, 7/01/12 St. Peters U n iversity Hospital, Ref un di n g, 6.00%, 7/01/26 St. Peters U n iversity Hospital, Ref un di n g, 6.25%, 7/01/35 Virt u a Health, Ass u red G u ara n ty, 5.50%, 7/01/38 New Jersey Health Care Facilities Fi n a n ci n g A u thority State Co n tract Reve nu e, Hospital Asset Tra n sformatio n Program, Series A, 5.75%, 10/01/31 5.25%, 10/01/38 New Jersey State COP, Eq u ipme n t Lease P u rchase, Series A, 5.25%, 6/15/29 New Jersey State Ed u catio n al Facilities A u thority Reve nu e, College of New Jersey, Ref un di n g, Series D, AGMC I n s u red, 5.00%, 7/01/28 College of New Jersey, Ref un di n g, Series D, AGMC I n s u red, 5.00%, 7/01/35 Kea n U n iversity, Ref un di n g, Series A, 5.50%, 9/01/36 Kea n U n iversity, Series B, NATL I n s u red, Pre-Ref un ded, 5.00%, 7/01/30 Kea n U n iversity, Series D, AGMC I n s u red, 5.00%, 7/01/39 Kea n U n iversity, Series D, FGIC I n s u red, Pre-Ref un ded, 5.00%, 7/01/33 Kea n U n iversity, Series D, NATL RE, FGIC I n s u red, 5.00%, 7/01/39 Mo n tclair State U n iversity, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 7/01/31 Mo n tclair State U n iversity, Ref un di n g, Series A, AMBAC I n s u red, 5.00%, 7/01/36 Mo n tclair State U n iversity, Series J, 5.25%, 7/01/38 Pri n ceto n U n iversity, Ref un di n g, Series A, 5.00%, 7/01/30 Pri n ceto n U n iversity, Ref un di n g, Series E, 5.00%, 7/01/33 Pri n ceto n U n iversity, Series B, 5.00%, 7/01/39 Pri n ceto n U n iversity, Series D, Pre-Ref un ded, 5.00%, 7/01/29 Ramapo College of New Jersey, Series D, NATL I n s u red, Pre-Ref un ded, 5.00%, 7/01/36 Ref un di n g, Series D, 5.00%, 7/01/27 Ref un di n g, Series D, 5.00%, 7/01/33 Richard Stockto n College, Ref un di n g, Series A, 5.375%, 7/01/38 Richard Stockto n College, Ref un di n g, Series F, AMBAC I n s u red, 5.00%, 7/01/28 Rowa n U n iversity, Ref un di n g, Series D, AMBAC I n s u red, 5.00%, 7/01/24 Seto n Hall U n iversity, Ref un di n g, Series E, 6.25%, 7/01/37 Steve n s I n stit u te of Tech n ology, Ref un di n g, Series A, 5.00%, 7/01/34 Steve n s I n stit u te of Tech n ology, Ref un di n g, Series I, 5.00%, 7/01/18 Steve n s I n stit u te of Tech n ology, Ref un di n g, Series I, 5.00%, 7/01/28 Steve n s I n stit u te of Tech n ology, Series I, ETM, 5.00%, 7/01/18 Steve n s I n stit u te of Tech n ology, Series I, ETM, 5.00%, 7/01/28 William Paterso n U n iversity, Series C, Ass u red G u ara n ty, 5.00%, 7/01/38 New Jersey State Higher Ed u catio n Assista n ce A u thority St u de n t Loa n Reve nu e, Ref un di n g, Series 1, 5.875%, 12/01/33 Ref un di n g, Series 1A, 5.00%, 12/01/25 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin New Jersey Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey State Higher Ed u catio n Assista n ce A u thority St u de n t Loa n Reve nu e, (co n ti nu ed) Ref un di n g, Series 1A, 5.00%, 12/01/26 $ $ Ref un di n g, Series 1A, 5.125%, 12/01/27 Ref un di n g, Series 1A, 5.25%, 12/01/28 Series 2, 5.00%, 12/01/26 Series 2, 5.00%, 12/01/27 Series 2, 5.00%, 12/01/28 Series 2, 5.00%, 12/01/30 Series 2, 5.00%, 12/01/36 Series A, 5.625%, 6/01/30 Series A, Ass u red G u ara n ty, 6.125%, 6/01/30 New Jersey State Ho u si n g a n d Mortgage Fi n a n ce Age n cy MFHR, Series A1, AGMC I n s u red, 6.35%, 11/01/31 Series B, AGMC I n s u red, 6.25%, 11/01/26 Series D, AGMC I n s u red, 5.50%, 5/01/22 Series E1, AGMC I n s u red, 5.70%, 5/01/20 Series E1, AGMC I n s u red, 5.75%, 5/01/25 Series I, 5.75%, 11/01/38 New Jersey State Ho u si n g a n d Mortgage Fi n a n ce Age n cy Reve nu e, Series AA, 6.50%, 10/01/38 New Jersey State Tra n sportatio n Tr u st F un d A u thority Reve nu e, Capital Appreciatio n , Tra n sportatio n System, Series A, zero cp n ., 12/15/29 Capital Appreciatio n , Tra n sportatio n System, Series C, AGMC I n s u red, zero cp n ., 12/15/33 Tra n sportatio n System, Ref un di n g, Series B, AMBAC I n s u red, 5.25%, 12/15/23 Tra n sportatio n System, Series A, 6.00%, 12/15/38 Tra n sportatio n System, Series A, 5.50%, 6/15/41 Tra n sportatio n System, Series A, AGMC I n s u red, 5.00%, 12/15/34 Tra n sportatio n System, Series A, AMBAC I n s u red, 5.00%, 12/15/34 Tra n sportatio n System, Series A, Pre-Ref un ded, 6.00%, 12/15/38 Tra n sportatio n System, Series A, zero cp n ., 12/15/32 Tra n sportatio n System, Series B, 5.00%, 6/15/42 New Jersey State T u r n pike A u thority T u r n pike Reve nu e, Growth a n d I n come Sec u rities, Series B, AMBAC I n s u red, zero cp n . to 1/01/15, 5.15% thereafter, 1/01/35 Ref un di n g, Series I, 5.00%, 1/01/35 Series A, AMBAC I n s u red, 5.00%, 1/01/30 Series E, 5.25%, 1/01/40 Series H, 5.00%, 1/01/36 Newark Ho u si n g A u thority Port A u thority Reve nu e, Newark Mari n e Termi n al, NATL I n s u red, Pre-Ref un ded, 5.00%, 1/01/26 5.50%, 1/01/27 5.50%, 1/01/28 5.00%, 1/01/34 176 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin New Jersey Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New Jersey (continued) North H u dso n Sewer A u thority Sewer Reve nu e, Series C, NATL I n s u red, 5.00%, 8/01/22 $ $ 8/01/31 Passaic Co un ty Improveme n t A u thority Parki n g Facilities Reve nu e, 200 Hospital Plaza Corp. Project, 5.00%, 5/01/42 R u tgers State U n iversity Reve nu e, Series F, 5.00%, 5/01/39 Salem Co un ty PCFA, PCR, Atla n tic City Electric, Ref un di n g, Series A, 4.875%, 6/01/29 So u th Jersey Tra n sportatio n A u thority Tra n sportatio n System Reve nu e, AMBAC I n s u red, 5.00%, 11/01/29 S u ssex Co un ty M un icipal Utilities A u thority Wastewater Facilities Reve nu e, Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 12/01/35 12/01/36 12/01/37 12/01/38 Tobacco Settleme n t FICO Reve nu e, Asset-Backed, Pre-Ref un ded, 6.00%, 6/01/37 U n iversity of Medici n e a n d De n tistry COP, AMBAC I n s u red, 5.00%, 4/15/32 NATL I n s u red, 5.00%, 6/15/36 Series A, NATL I n s u red, 5.00%, 9/01/22 U n iversity of Medici n e a n d De n tistry Reve nu e, Series A, AMBAC I n s u red, 5.00%, 12/01/24 12/01/31 Upper Freehold Regio n al School District GO, NATL I n s u red, Pre-Ref un ded, 5.00%, 2/15/35 New York 8.3% Port A u thority of New York a n d New Jersey Reve nu e, Co n solidated, O n e H un dred Fifty-Third Series, Ref un di n g, 5.00%, 7/15/38 O n e H un dred Forty-Eighth Series, AGMC I n s u red, 5.00%, 8/15/34 O n e H un dred Forty-Eighth Series, AGMC I n s u red, 5.00%, 8/15/37 O n e H un dred Forty-Fo u rth Series, 5.00%, 10/01/29 O n e H un dred Forty-Ni n th Series, 5.00%, 11/15/31 O n e H un dred Seve n ty-First Series, 4.50%, 7/15/36 O n e H un dred Sixtieth Series, Ref un di n g, 5.00%, 9/15/36 O n e H un dred Sixty-First Series, 5.00%, 10/15/33 O n e H un dred Sixty-Sixth Series, Ref un di n g, 5.25%, 7/15/36 O n e H un dred Twe n ty-Fifth Series, AGMC I n s u red, 5.00%, 4/15/32 Port A u thority of New York a n d New Jersey Special Obligatio n Reve nu e, Joh n F. Ke nn edy I n ter n atio n al Airport Termi n al, NATL I n s u red, 5.75%, 12/01/22 Pennsylvania 1.3% Delaware River Joi n t Toll Bridge Commissio n Bridge Reve nu e, Series A, NATL I n s u red, 5.00%, 7/01/35 Delaware River Port A u thority Reve nu e, Series E, 5.00%, 1/01/35 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin New Jersey Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories 20.5% Puerto Rico 20.2% P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/44 $ $ P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, AGMC I n s u red, 5.125%, 7/01/30 Ref un di n g, Series A-4, AGMC I n s u red, 5.00%, 7/01/31 Series A, 5.00%, 7/01/29 Series B, 5.00%, 7/01/35 Series B, Pre-Ref un ded, 5.00%, 7/01/35 P u erto Rico Commo n wealth Highway a n d Tra n sportatio n A u thority Highway Reve nu e, Ref un di n g, Series CC, AGMC I n s u red, 5.25%, 7/01/34 P u erto Rico Commo n wealth Highway a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series N, NATL I n s u red, 5.25%, 7/01/32 P u erto Rico Commo n wealth I n frastr u ct u re Fi n a n ci n g A u thority Special Tax Reve nu e, 5.00%, 7/01/46 Series B, 5.00%, 7/01/37 P u erto Rico Electric Power A u thority Power Reve nu e, Series RR, FGIC I n s u red, Pre-Ref un ded, 5.00%, 7/01/35 Series TT, 5.00%, 7/01/32 Series TT, 5.00%, 7/01/37 Series WW, 5.50%, 7/01/38 Series XX, 5.25%, 7/01/40 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority Ed u catio n al Facilities Reve nu e, U n iversity Plaza Project, Series A, NATL I n s u red, 5.00%, 7/01/33 P u erto Rico I n frastr u ct u re Fi n a n ci n g A u thority Reve nu e, Ports A u thority Project, Series B, 5.25%, 12/15/26 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series D, 5.375%, 7/01/33 Series N, 5.00%, 7/01/32 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u b., Series A, 5.75%, 8/01/37 first s u b., Series A, 5.50%, 8/01/42 first s u b., Series A, 6.00%, 8/01/42 first s u b., Series C, 5.50%, 8/01/40 Series C, 5.25%, 8/01/40 U.S. Virgin Islands 0.3% Virgi n Isla n ds PFAR, Gross Receipts Taxes Loa n Note, Radia n I n s u red, 5.00%, 10/01/33 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $1,420,943,031) 178 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 29, 2012 (continued) Franklin New Jersey Tax-Free Income Fund Principal Amount Value Short Term Investments 1.4% Municipal Bonds 1.4% New Jersey 1.4% a New Jersey EDA, EDR, Lawre n ceville School Project, Daily VRDN a n d P u t, 0.13%, 7/01/31 $ $ a New Jersey Health Care Facilities Fi n a n ci n g A u thority Reve nu e, Virt u a Health, Series B, Daily VRDN, 0.10%, 7/01/43 Series C, Daily VRDN a n d P u t, 0.15%, 7/01/43 Total Short Term Investments (Cost $22,665,000) Total Investments (Cost $1,443,608,031) 98.3% Other Assets, less Liabilities 1.7% Net Assets 100.0% $ See Abbreviations on page 206. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 180 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 182 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) Febr u ary 29, 2012 Annual Report | The accompanying notes are an integral part of these financial statements. | 184 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 186 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | 188 | The accompanying notes are an integral part of these financial statements. | Annual Report Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of twenty-four separate funds, seven of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. Class A, Class B, Class C & Advisor Class Fra n kli n High Yield Tax-Free I n come F un d Fra n kli n I n s u red Tax-Free I n come F un d Fra n kli n New Jersey Tax-Free I n come F un d The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trusts Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds 190 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. b. Securities Purchased on a When-Issued Basis The Funds purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of February 29, 2012, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions from realized capital gains and other distributions, if any, are recorded on the ex-dividend date. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 192 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST At February 29, 2012, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Federal Franklin Limited-Term High Yield Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year e n ded Febr u ary 29, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ $ Year e n ded Febr u ary 28, 2011 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) $ ) $ ) Class B Shares: Year e n ded Febr u ary 29, 2012 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded Febr u ary 28, 2011 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Class C Shares: Year e n ded Febr u ary 29, 2012 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ Year e n ded Febr u ary 28, 2011 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ 194 | Annual Report 196 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin New Jersey Tax-Free Income Fund Shares Amount Class B Shares: Year e n ded Febr u ary 29, 2012 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded Febr u ary 28, 2011 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Class C Shares: Year e n ded Febr u ary 29, 2012 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Year e n ded Febr u ary 28, 2011 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Advisor Class Shares: Year e n ded Febr u ary 29, 2012 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ Year e n ded Febr u ary 28, 2011 Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) $ Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the funds Class B and C compensation distribution plans, the funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements (continued) the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: e. Transfer Agent Fees For the year ended February 29, 2012, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: FT Services and Advisers have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Franklin Federal Limited-Term Tax-Free Income Fund so that the common expenses (i.e. a combination of management fees, administrative fees, and other expenses, but excluding distribution fees, and acquired fund fees and expenses) for each class of the Fund do not exceed 0.45% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until June 30, 2012. Prior to July 1, 2011, common expenses were limited to 0.35%. 200 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds in taxable years beginning after December 22, 2010 are not subject to expiration and such losses retain their character as either short-term or long-term, rather than being considered short-term as under previous law. Post-enactment capital losses must be fully utilized prior to utilizing any losses incurred in pre-enactment tax years. At February 29, 2012, the capital loss carryforwards were as follows: Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) At February 29, 2012, the cost of investments, net unrealized appreciation (depreciation), and undistributed tax exempt and ordinary income for income tax purposes were as follows: Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of defaulted securities, bond discounts, and wash sales. Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended February 29, 2012, were as follows: 6. C REDIT R ISK AND D EFAULTED S ECURITIES At February 29, 2012, the Franklin High Yield Tax-Free Income Fund had 19.40% of its portfolio invested in high yield or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. The Franklin High Yield Tax-Free Income Fund held defaulted securities and/or other securities for which the income has been deemed uncollectible. At February 29, 2012, the aggregate value of these securities was $75,492,950, representing 0.88% of the funds net assets. The fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The securities have been identified on the accompanying Statement of Investments. 7. C ONCENTRATION OF R ISK The Franklin Double Tax-Free Income Fund, Franklin Massachusetts Tax-Free Income Fund and Franklin New Jersey Tax-Free Income Fund invest a large percentage of their total assets in obligations of issuers within their respective state and U.S. territories. Such concentration may subject the funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within those states and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 204 | Annual Report Franklin Tax-Free Trust Notes to Financial Statements (continued) 8. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on January 18, 2013. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the year ended February 29, 2012, the Funds did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At February 29, 2012, all of the Funds investments in securities carried at fair value were valued using Level 2 inputs. 10. N EW A CCOUNTING P RONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The Annual Report | Franklin Tax-Free Trust Notes to Financial Statements (continued) 10. N EW A CCOUNTING P RONOUNCEMENTS (continued) amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP (Generally Accepted Accounting Principles) and IFRS (International Financial Reporting Standards) and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Funds believe the adoption of this ASU will not have a material impact on their financial statements. 11. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Franklin Tax-Free Trust Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin Tax-Free Trust In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin Double Tax-Free Income Fund, Franklin Federal Intermediate-Term Tax-Free Income Fund, Franklin Federal Limited-Term Tax-Free Income Fund, Franklin High Yield Tax-Free Income Fund, Franklin Insured Tax-Free Income Fund, Franklin Massachusetts Tax-Free Income Fund and Franklin New Jersey Tax-Free Income Fund (separate portfolios of Franklin Tax-Free Trust, hereafter referred to as the Funds) at February 29, 2012, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at February 29, 2012 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California April 16, 2012 Annual Report | Franklin Tax-Free Trust Tax Information (unaudited) Under Section 852(b)(5)(A) of the Internal Revenue Code (Code), the Funds hereby report 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended February 29, 2012. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. By mid-February 2013, shareholders will be notified of amounts for use in preparing their 2012 income tax returns. Under Section 852(b)(3)(C) of the Code, the Franklin Massachusetts Tax-Free Income Fund hereby reports the maximum amount allowable but no less than $28,553 as a long term capital gain dividend for the fiscal year ended February 29, 2012. 208 | Annual Report Franklin Tax-Free Trust Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Fund, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Franklin Tax-Free Trust Shareholder Information Board Review of Investment Management Agreement At a meeting held February 28, 2012, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the separate tax-exempt funds within the Trust (Fund(s)). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, as well as periodic reports on expenses, shareholder services, legal and compliance matters, pricing, and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and an analysis concerning transfer agent fees charged by an affiliate of the Manager. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICES. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders 214 | Annual Report Franklin Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned smoothly during the Florida hurricanes and blackouts experienced in previous years. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings throughout the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed its investment performance or that of its Class A shares for a Fund having multiple share classes in comparison to a performance universe selected by Lipper. Comparative performance for each Fund was shown for the one-year period ended December 31, 2011, and for additional periods ended that date up to 10 years depending on when a particular Fund commenced operations. Investment performance was shown on an income return basis, as well as a total return basis for each Fund. Except as mentioned below, the Lipper reports showed both the income and total return of each Fund to be above the median of its Lipper performance universe during 2011, with most being in the highest or second-highest performing quintile of such universe during such year, as well as for most of the applicable previous three-, five- and 10-year periods on an annualized basis. The Board was satisfied with the relative performance of these Funds as shown in the Lipper report. The Lipper report showed the income return for Franklin High Yield Tax-Free Income Fund to be below the median of its Lipper performance universe for 2011 and for the previous three-year period on an annualized Annual Report | Franklin Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) basis, but to be above the median and in the second-highest performing quintile of such universe during the previous five- and 10-year periods, respectively, on an annualized basis. The Lipper report showed the total return of Franklin High Yield Tax-Free Income Fund during 2011 to be in the highest performing quintile of its performance universe, and on an annualized basis to also be in the highest performing quintile during the previous five- and 10-year periods and above the median of such universe for the previous three-year period. The Board believed the overall performance of this Fund to be acceptable, noting that its income return during 2011 and the previous three-year annualized period were in each case within 13 basis points of the performance universe median. COMPARATIVE EXPENSES. Consideration was given to the management fee and total expense ratios of each Fund in comparison with those of a group of funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes an administrative charge as being part of the investment management fee, and total expenses, for comparative consistency, are shown by Lipper for Fund Class A shares for Funds having multiple share classes. The Lipper reports showed that the contractual investment management fee rates for each Fund were at or below the median of their respective Lipper expense groups, with the exception of Franklin New Jersey Tax-Free Income Fund and Franklin Federal Intermediate-Term Tax-Free Income Fund, whose fee rates in each case were within one-and-a-half basis points of their respective expense group medians. The contractual investment management fee rate for Franklin Federal Limited-Term Tax-Free Income Fund was also above its Lipper expense group median, but its actual management fee rate paid was below its expense group median as a result of fee waivers. The Lipper reports further showed that the actual total expense ratios for all Funds were in the least expensive quintiles of their respective Lipper expense groups, except for Franklin Intermediate-Term Tax-Free Income Fund whose total expense ratio was in the second least expensive quintile of its Lipper expense group. Based on the above, the Board was satisfied with the investment management fee and total expense ratios of each Fund in comparison to its Lipper expense group as shown in the Lipper reports. MANAGEMENT PROFITABILITY . The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2011, being the 216 | Annual Report Franklin Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, attention was given to the methodology followed in allocating costs to each Fund, it being recognized that allocation methodologies are inherently subjective and various allocation methodologies may each be reasonable while producing different results. In this respect, the Board noted that while being continuously refined and reflecting changes in the Managers own cost accounting, such allocation methodology was consistent with that followed in profitability report presentations for the Funds made in prior years and that the Funds independent registered public accounting firm had been engaged by the Manager to review the reasonableness of the allocation methodologies solely for use by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to implement systems and meet additional regulatory and compliance requirements resulting from statutes such as the Sarbanes-Oxley and Dodd-Frank Acts and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some Funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such Fund. The Board also noted that any economies of scale are shared with each of these Funds and their shareholders through management fee breakpoints existing in each of the Funds investment management agreements, so that as a Fund grows in size, its effective management fee rate declines. The fee structure under the investment management agreement with Franklin Federal Limited-Term Tax-Free Income Fund provides an initial fee of 0.70% on the first $100 million of assets, 0.65% on the next $150 million of assets, 0.625% on the next $250 million of assets, and 0.60% on assets in excess of $500 million. While the assets of such Fund at December 31, 2011, amounted to $743 million, its expenses continued to be subsidized through management fee waivers. The fee structure under the investment management agreement with each other Fund provides an initial fee of 0.625% on the first $100 million of assets, 0.5% on the next $150 million of assets, 0.45% on assets in excess of $250 million, with Annual Report | Franklin Tax-Free Trust Shareholder Information (continued) Board Review of Investment Management Agreement (continued) additional breakpoints beginning at 0.44% on assets in excess of $7.5 billion, 0.43% on assets in excess of $10 billion and continuing thereafter until reaching a final breakpoint of 0.36% on assets in excess of $20 billion. In reviewing such structure, management stated its belief that this fee structure reaches a relatively low rate quickly as a Fund grows and that such low rate, in effect, reflects anticipated economies of scale as a Funds assets increase. In support of such position, management pointed out the favorable effective management fee and total expense comparisons for each Fund within its Lipper expense group as previously discussed under Comparative Expenses. The Board noted that at December 31, 2011, none of these Funds had assets in excess of $10 billion and believed that to the extent economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement for each Fund provides a sharing of benefits with the Fund and its shareholders. Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form NQ. Shareholders may view the filed Form NQ by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. 218 | Annual Report Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson, and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Account Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrants annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $789,951 for the fiscal year ended February 29, 2012 and $814,407 for the fiscal year ended February 28, 2011. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $75,000 for the fiscal year ended February 29, 2012 and $60,000 for the fiscal year ended February 28, 2011. The services for which these fees were paid included technical tax consultation for capital gain tax reporting to foreign governments, application of local country tax laws to investments and licensing securities with local country offices. (d) All Other Fees The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $0 for the fiscal year ended February 29, 2012 and $12,442 for the fiscal year ended February 28, 2011. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $0 for the fiscal year ended February 29, 2012 and $132,358 for the fiscal year ended February 28, 2011. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. (e) (1) The registrants audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrants investment adviser or to any entity that controls, is controlled by or is under common control with the registrants investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e) (2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X. (f) No disclosures are required by this Item 4(f). (g) The aggregate non-audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrants investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $75,000 for the fiscal year ended February 29, 2012 and $204,800 for the fiscal year ended February 28, 2011. (h) The registrants audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrants investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountants independence. Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TAX-FREE TRUST By /s/LAURA F. FERGERSON Laura F. Fergerson 5 Chief Executive Officer  Finance and Administration Date April 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date April 26, 2012 By /s/GASTON GARDY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date April 26, 2012 6
